Name: Decision No 2/97 of the EC-Turkey Association Council of 4 June 1997 establishing the list of Community instruments relating to the removal of technical barriers to trade and the conditions and arrangements governing their implementation by Turkey
 Type: Decision
 Subject Matter: Europe;  European Union law;  international trade;  European construction;  sources and branches of the law
 Date Published: 1997-07-21

 Avis juridique important|21997D0721(01)Decision No 2/97 of the EC-Turkey Association Council of 4 June 1997 establishing the list of Community instruments relating to the removal of technical barriers to trade and the conditions and arrangements governing their implementation by Turkey Official Journal L 191 , 21/07/1997 P. 0001 - 0067DECISION No 2/97 OF THE EC-TURKEY ASSOCIATION COUNCIL of 4 June 1997 establishing the list of Community instruments relating to the removal of technical barriers to trade and the conditions and arrangements governing their implementation by Turkey (97/438/EC)THE EC-TURKEY ASSOCIATION COUNCIL,Having regard to Decision No 1/95 of the EC-Turkey Association Council of 22 December 1995 on implementing the final phase of the Customs Union (1), and in particular Article 8 (2) thereof,Whereas, in accordance with Article 8 (1) and (2) of Decision No 1/95 a list of Community instruments relating to the removal of technical barriers to trade should be incorporated by Turkey into its internal legal order and the conditions and detailed arrangements governing their implementation should be laid down,HAS DECIDED AS FOLLOWS:Article 11. Annex II to this Decision contains the list of Community instruments relating to the removal of technical barriers to trade.2. The instruments referred to in the said Annex II shall be incorporated into the internal legal order of Turkey as follows:(a) an instrument corresponding to an EEC or EC Regulation shall as such be made part of the internal legal order;(b) an instrument corresponding to an EEC or EC Directive shall leave to the Turkish authorities the choice of form and methods of implementation.The instruments referred to in Annex II shall be subject to the horizontal adaptations set out in Annex I, save for any provisions to the contrary set out in Annex II.Article 2This Decision shall enter into force on the day of its adoption.It shall take effect as from 1 January 1997.Done at Brussels, 4 June 1997.For the EC-Turkey Association CouncilThe PresidentT. Ã ILLER(1) OJ No L 35, 13. 2. 1996, p. 1.ANNEX I INTRODUCTION The provisions of the instruments referred to in Annex II shall be applicable in accordance with Decision No 1/95 and this Annex, unless otherwise provided for in Annex II. The specific adaptations necessary for individual instruments are set out where the instrument concerned is listed.As the instruments referred to in Annex II contain notions or make references to procedures specific to the Community legal order, such as:- the preambles,- the addressees of Community instruments,- the references to the territories and languages of the EC,- the references to the reciprocal rights and obligations of the EC Member States, their public entities, undertakings or individuals, and- the references to information procedures and notification,the following horizontal adaptations shall apply unless otherwise provided for in Annex II:1. INTRODUCTORY PARTS OF THE INSTRUMENTS The preambles of the instruments referred to are not adapted for the purposes of Decision No 1/95. They are relevant to the extent necessary for the proper interpretation and application, within the framework of that Decision, of the provisions contained in such instruments.2. PROVISIONS ON EC COMMITTEES Procedures, institutional arrangements or other provisions concerning EC committees contained in the instruments referred to are dealt with in Article 60 of Decision No 1/95.3. PROVISIONS SETTING UP PROCEDURES FOR ADAPTING/AMENDING COMMUNITY INSTRUMENTS Where an instrument referred to provides for EC procedures on its adaptation, extension or amendment the relevant consultation and decision-making procedures provided for in Decision No 1/95 shall apply.4. EXCHANGE OF INFORMATION AND NOTIFICATION PROCEDURES (a) Where an EC Member State is to submit information to the EC Commission, Turkey shall also submit the corresponding information to the EC Commission;(b) Where an EC Member State is to submit information to one or more other EC Member States, it shall also submit that information to the EC Commission.Turkey shall submit the corresponding information to the EC Commission for distribution to the EC Member States;(c) The EC Commission shall forward the information it has received from the EC Member States to Turkey. Where an instrument set out in Annex II contains provisions which do not provide for information to be forwarded to all EC Member States, these provisions shall be applicable mutatis mutandis to Turkey;(d) In areas where, for reasons of urgency, rapid transfer of information is called for, appropriate sectoral solutions providing for direct exchange of information shall apply;(e) Functions of the EC Commission in the context of procedures for verification or approval, information, notification and similar matters shall also include Turkey. The EC Commission and Turkey shall exchange all information regarding these matters. This is without prejudice to paragraphs 2, 3 and 7. Any issue arising in this context may be referred to the EC-Turkey Customs Union Joint Committee.5. REVIEW AND REPORTING PROCEDURES Where, according to an instrument referred to, the EC Commission or another EC body is to prepare a report or an assessment or the like, it shall also include Turkey. The EC Commission and Turkey shall consult each other and exchange information during the preparation of these reports, copies of which shall be sent to the EC-Turkey Customs Union Joint Committee.6. PUBLICATION OF INFORMATION (a) Where, according to an instrument referred to, an EC Member State is to publish certain information on facts, procedures and the like, Turkey shall also, under Decision No 1/95, publish the relevant information in a corresponding manner;(b) Where, according to an instrument referred to, facts, procedures, reports and the like are to be published in the Official Journal of the European Communities, the corresponding information regarding Turkey shall also be published in the Official Journal.7. RIGHTS AND OBLIGATIONS Rights conferred and obligations imposed upon the EC Member States or their public entities, undertakings or individuals in relation to each other shall be understood also to be conferred or imposed upon Turkey, the latter also being understood, as the case may be, as its competent authorities, public entities, undertakings or individuals.8. REFERENCES TO TERRITORIES Whenever the instruments referred to contain references to the territory of the 'Community` or of 'the common market` the references shall for the purposes of Decision No 1/95 be understood to include the territory of the Turkish Republic.9. REFERENCES TO NATIONALS OF EC MEMBER STATES Whenever instruments referred to contain references to nationals of EC Member States, the references shall for the purposes of Decision No 1/95 be understood to be references also to nationals from the Republic of Turkey.10. REFERENCES TO LANGUAGES Where an instrument referred to confers upon the EC Member States or their public entities, undertakings or individuals rights or imposes obligations regarding the use of any of the official languages of the European Communities, the corresponding rights and obligations regarding the use of any of the official languages of the Contracting Parties shall be understood to be conferred or imposed upon Contracting Parties, their competent authorities, public entities, undertakings or individuals.11. ENTRY INTO FORCE AND IMPLEMENTATION OF INSTRUMENTS Provisions on the entry into force or implementation of the instruments referred to in the list are not relevant for the purposes of Decision No 1/95. The time limits and dates for Turkey for bringing into force and implementing instruments referred to follow from Article 8 (1) of that Decision.12. ADDRESSEES OF COMMUNITY INSTRUMENTS Provisions indicating that a Community instrument is addressed to the Member States of the Community are not relevant for the purposes of Decision No 1/95.ANNEX II SECTORAL ADAPTATIONS References to Articles 30 and 36 or 30 to 36 of the Treaty establishing the European Economic Community shall be replaced with references to Articles 5 and 7 or 5 to 7 of Decision No 1/95.I. MOTOR VEHICLESACTS REFERRED TO: 1. 370 L 0156: Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type approval of motor vehicles and their trailers (OJ No L 42, 23. 2. 1970, p. 1), as amended by:- 1 72 B: Act concerning the Conditions of Accession and Adjustment to the Treaties - Accession to the European Communities of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland (OJ No L 73, 27. 3. 1972, p. 115),- 378 L 0315: Council Directive 78/315/EEC of 21 December 1977 (OJ No L 81, 28. 3. 1978, p. 1),- 378 L 0547: Council Directive 78/547/EEC of 12 June 1978 (OJ No L 168, 26. 6. 1978, p. 39),- 1 79 H: Act concerning the Conditions of Accession and the Adjustments to the Treaties - Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19. 11. 1979, p. 108),- 380 L 1267: Council Directive 80/1267/EEC of 16 December 1980 (OJ No L 375, 31. 12. 1980, p. 34), as corrected by OJ No L 265, 19. 9. 1981, p. 28,- 1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15. 11. 1985, p. 211),- 387 L 0358: Council Directive 87/358/EEC of 25 June 1987 (OJ No L 192, 11. 7. 1987, p. 51),- 387 L 0403: Council Directive 87/403/EEC of 25 June 1987 supplementing Annex I to Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (OJ No L 220, 8. 8. 1987, p. 44),- 392 L 0053: Council Directive 92/53/EEC of 18 June 1992 (OJ No L 225, 10. 8. 1992, p. 1),- 393 L 0081: Commission Directive 93/81/EEC of 29 September 1993 (OJ No L 264, 23. 10. 1993, p. 49),- 1 94 N: Act concerning the Conditions of Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded (OJ No C 241, 29. 8. 1994, p. 200).The provisions of the Directive shall, for the purposes of Decision No 1/95, be read with the following adaptation:(a) In Article 2 (a), the following indents shall be added:'"Tip onayi" in Turkish law`;(b) In Annex VII, the following shall be added to point 1.1:'37 for Turkey`;(c) In Annex IX, the following shall be added to points 37 of parts I and II:', Turkey:. . .`.2. 370 L 0157: Council Directive 70/157/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the permissible sound level and the exhaust system of motor vehicles (OJ No L 42, 23. 2. 1970, p. 16), as amended by:- 1 72 B: Act concerning the Conditions of Accession and Adjustment to the Treaties - Accession to the European Communities of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland (OJ No L 73, 27. 3. 1972, p. 115),- 373 L 0350: Commission Directive 73/350/EEC of 7 November 1973 (OJ No L 321, 22. 11. 1973, p. 33),- 377 L 0212: Council Directive 77/212/EEC of 8 March 1977 (OJ No L 66, 12. 3. 1977, p. 33),- 381 L 0334: Commission Directive 81/334/EEC of 13 April 1981 (OJ No L 131, 18. 5. 1981, p. 6),- 384 L 0372: Commission Directive 84/372/EEC of 3 July 1984 (OJ No L 196, 26. 7. 1984, p. 47),- 384 L 0424: Council Directive 84/424/EEC of 3 September 1984 (OJ No L 238, 6. 9. 1984, p. 31),- 1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15. 11. 1985, p. 211),- 389 L 0491: Commission Directive 89/491/EEC of 17 July 1989 (OJ No L 238, 15. 8. 1989, p. 43),- 392 L 0097: Council Directive 92/97/EEC of 10 November 1992 (OJ No L 371, 19. 12. 1992, p. 1),- 1 94 N: Act concerning the Conditions of Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded (OJ No C 241, 29. 8. 1994, p. 200).The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations:(a) in Annex II, the following shall be added to the footnote relating to point 3.1.3:'TR = Turkey`;(b) in Annex IV, the following shall be added to the footnote concerning the distinctive letter(s) of the country granting type-approval:'TR = Turkey`.3. 370 L 0220: Council Directive 70/220/EEC of 20 March 1970 on the approximation of the laws of the Member States relating to measures to be taken against air pollution by gases from positive-ignition engines of motor vehicles (OJ No L 76, 6. 4. 1970, p. 1), as amended by:- 1 72 B: Act concerning the Conditions of Accession and Adjustment to the Treaties - Accession to the European Communities of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland (OJ No L 73, 27. 3. 1972, p. 115),- 374 L 0290: Council Directive 74/290/EEC of 28 May 1974 (OJ No L 159, 15. 6. 1974, p. 61),- 377 L 0102: Commission Directive 77/102/EEC of 30 November 1976 (OJ No L 32, 3. 2. 1977, p. 32),- 378 L 0665: Commission Directive 78/665/EEC of 14 July 1978 (OJ No L 223, 14. 8. 1978, p. 48),- 383 L 0351: Council Directive 83/351/EEC of 16 June 1983 (OJ No L 197, 20. 7. 1983, p. 1),- 388 L 0076: Council Directive 88/76/EEC of 3 December 1987 (OJ No L 36, 9. 2. 1988, p. 1),- 388 L 0436: Council Directive 88/436/EEC of 16 June 1988 (OJ No L 214, 6. 8. 1988, p. 1), as corrected by OJ No L 303, 8. 11. 1988, p. 36,- 389 L 0458: Council Directive 89/458/EEC of 18 July 1989 (OJ No L 226, 3. 8. 1989, p. 1),- 389 L 0491: Commission Directive 89/491/EEC of 17 July 1989 (OJ No L 238, 15. 8. 1989, p. 43),- 391 L 0441: Council Directive 91/441/EEC of 26 June 1991 (OJ No L 242, 30. 8. 1991, p. 1),- 393 L 0059: Council Directive 93/59/EEC of 28 June 1993 (OJ No L 186, 28. 7. 1993, p. 21),- 394 L 0012: Directive 94/12/EC of the European Parliament and of the Council of 23 March 1994 (OJ No L 100, 19. 4. 1994, p. 42).4. 370 L 0221: Council Directive 70/221/EEC of 20 March 1970 on the approximation of the laws of the Member States relating to liquid fuel tanks and rear protective devices for motor vehicles and their trailers (OJ No L 76, 6. 4. 1970, p. 23), as corrected by OJ No L 65, 15. 3. 1979, p. 42, as amended by:- 1 72 B: Act concerning the Conditions of Accession and Adjustment to the Treaties - Accession to the European Communities of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland (OJ No L 73, 27. 3. 1972, p. 116),- 379 L 0490: Commission Directive 79/490/EEC of 18 April 1979 (OJ No L 128, 26. 5. 1979, p. 22), as corrected by OJ No L 188, 26. 7. 1979, p. 54, as amended by Commission Directive 81/333/EEC of 13 April 1981,- 381 L 0333: Commission Directive 81/333/EEC of 13 April 1981 (OJ No L 131, 18. 5. 1981, p. 4).5. 370 L 0222: Council Directive 70/222/EEC of 20 March 1970 on the approximation of the laws of the Member States relating to the space for mounting and the fixing of rear registration plates on motor vehicles and their trailers (OJ No L 76, 6. 4. 1970, p. 25), as amended by:- 1 72 B: Act concerning the Conditions of Accession and Adjustment to the Treaties - Accession to the European Communities of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland (OJ No L 73, 27. 3. 1972, p. 116).6. 370 L 0311: Council Directive 70/311/EEC of 8 June 1970 on the approximation of the laws of the Member States relating to the steering equipment for motor vehicles and their trailers (OJ No L 133, 18. 6. 1970, p. 10), as corrected by OJ No L 196, 3. 9. 1970, p. 14, as amended by:- 1 72 B: Act concerning the Conditions of Accession and Adjustment to the Treaties - Accession to the European Communities of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland (OJ No L 73, 27. 3. 1972, p. 116),- 392 L 0062: Council Directive 92/62/EEC of 2 July 1992 (OJ No L 199, 18. 7. 1992, p. 33).7. 370 L 0387: Council Directive 70/387/EEC of 27 July 1970 on the approximation of the laws of the Member States relating to the doors of motor vehicles and their trailers (OJ No L 176, 10. 8. 1970, p. 5), as amended by:- 1 72 B: Act concerning the Conditions of Accession and Adjustment to the Treaties - Accession to the European Communities of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland (OJ No L 73, 27. 3. 1972, p. 116).8. 370 L 0388: Council Directive 70/388/EEC of 27 July 1970 on the approximation of the laws of the Member States relating to audible warning devices for motor vehicles (OJ No L 176, 10. 8. 1970, p. 12), as corrected by OJ No L 329, 25. 11. 1982, p. 31, as amended by:- 1 72 B: Act concerning the Conditions of Accession and Adjustment to the Treaties - Accession to the European Communities of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland (OJ No L 73, 27. 3. 1972, p. 116),- 1 79 H: Act concerning the Conditions of Accession and the Adjustments to the Treaties - Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19. 11. 1979, p. 108),- 1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15. 11. 1985, p. 212),- 1 94 N: Act concerning the Conditions of Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded (OJ No C 241, 29. 8. 1994, p. 201).The provisions of the Directive shall, for the purposes of Decision 1/95, be read with the following adaptation:In Annex I, the following shall be added to the text in brackets in point 1.4.1:'37 for Turkey`.9. 371 L 0127: Council Directive 71/127/EEC of 1 March 1971 on the approximation of the laws of the Member States relating to the rear-view mirrors of motor vehicles (OJ No L 68, 22. 3. 1971, p. 1), as amended by:- 1 72 B: Act concerning the Conditions of Accession and Adjustment to the Treaties - Accession to the European Communities of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland (OJ No L 73, 27. 3. 1972, p. 116),- 379 L 0795: Commission Directive 79/795/EEC of 20 July 1997 (OJ No L 239, 22. 9. 1979, p. 1),- 1 79 H: Act concerning the Conditions of Accession and the Adjustments to the Treaties - Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19. 11. 1979, p. 109),- 385 L 0205: Commission Directive 85/205/EEC of 18 February 1985 (OJ No L 90, 29. 3. 1985, p. 1),- 1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15. 11. 1985, p. 212),- 386 L 0562: Commission Directive 86/562/EEC of 6 November 1986 (OJ No L 327, 22. 11. 1986, p. 49),- 388 L 0321: Commission Directive 88/321/EEC of 16 May 1988 (OJ No L 147, 14. 6. 1988, p. 77),- 1 94 N: Act concerning the Conditions of Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded (OJ No C 241, 29. 8. 1994, p. 201).The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation:In Appendix 2 to Annex II, the following shall be added to the enumeration of distinguishing numbers in point 4.2:'37 for Turkey`.10. 371 L 0320: Council Directive 71/320/EEC of 26 July 1971 on the approximation of the laws of the Member States relating to the braking devices of certain categories of motor vehicles and their trailers (OJ No L 202, 6. 9. 1971, p. 37), as amended by:- 1 72 B: Act concerning the Conditions of Accession and Adjustment to the Treaties - Accession to the European Communities of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland (OJ No L 73, 27. 3. 1972, p. 118),- 374 L 0132: Commission Directive 74/132/EEC of 11 February 1974 (OJ No L 74, 19. 3. 1974, p. 7),- 375 L 0524: Commission Directive 75/524/EEC of 25 July 1975 (OJ No L 236, 8. 9. 1975, p. 3), as corrected by OJ No L 247, 23. 9. 1975, p. 36,- 379 L 0489: Commission Directive 79/489/EEC of 18 April 1979 (OJ No L 128, 26. 5. 1979, p. 12), as corrected by OJ No L 188, 26. 7. 1979, p. 54,- 385 L 0647: Commission Directive 85/647/EEC of 23 December 1985 (OJ No L 380, 31. 12. 1985, p. 1),- 388 L 0194: Commission Directive 88/194/EEC of 24 March 1988 (OJ No L 92, 9. 4. 1988, p. 47),- 391 L 0422: Commission Directive 91/422/EEC of 15 July 1991 (OJ No L 233, 22. 8. 1991, p. 21).11. 372 L 0245: Council Directive 72/245/EEC of 20 June 1972 on the approximation of the laws of the Member States relating to the suppression of radio interference produced by spark-ignition engines fitted to motor vehicles (OJ No L 152, 6. 7. 1972, p. 15), as amended by:- 389 L 0491: Commission Directive 89/491/EEC of 17 July 1989 (OJ No L 238, 15. 8. 1989, p. 43),- 395 L 0054: Commission Directive 95/54/EC of 31 October 1995 (OJ No L 266, 8. 11. 1995, p. 1).12. 372 L 0306: Council Directive 72/306/EEC of 2 August 1972 on the approximation of the laws of the Member States relating to the measures to be taken against the emission of pollutants from diesel engines for use in vehicles (OJ No L 190, 20. 8. 1972, p. 1), as corrected by OJ No L 215, 6. 8. 1974, p. 20, as amended by:- 389 L 0491: Commission Directive 89/491/EEC of 17 July 1989 (OJ No L 238, 15. 8. 1989, p. 43).13. 374 L 0060: Council Directive 74/60/EEC of 17 December 1973 on the approximation of the laws of the Member States relating to the interior fittings of motor vehicles (interior parts of the passenger compartment other than the interior rear-view mirrors, layout of controls, the roof or sliding roof, the backrest and rear part of the seats) (OJ No L 38, 11. 2. 1974, p. 2), as corrected by OJ No L 215, 6. 8. 1974, p. 20, and by OJ No L 53, 25. 2. 1977, p. 30, as amended by:- 378 L 0632: Commission Directive 78/632/EEC of 19 May 1978 (OJ No L 206, 29. 7. 1978, p. 26).14. 374 L 0061: Council Directive 74/61/EEC of 17 December 1973 on the approximation of the laws of the Member States relating to devices to prevent the unauthorized use of motor vehicles (OJ No L 38, 11. 2. 1974, p. 22), as corrected by OJ No L 215, 6. 8. 1974, p. 20, as amended by:- 395 L 0056: Commission Directive 95/56/EC of 8 November 1995 (OJ No L 286, 29. 11. 1995, p. 1).15. 374 L 0297: Council Directive 74/297/EEC of 4 June 1974 on the approximation of the laws of the Member States relating to the interior fittings of motor vehicles (the behaviour of the steering mechanism in the event of an impact) (OJ No L 165, 20. 6. 1974, p. 16), as amended by:- 391 L 0662: Commission Directive 91/662/EEC of 6 December 1991 (OJ No L 366, 31. 12. 1991, p. 1).16. 374 L 0408: Council Directive 74/408/EEC of 22 July 1974 on the approximation of the laws of the Member States relating to the interior fittings of motor vehicles (strength of seat and their anchorages) (OJ No L 221, 12. 8. 1974, p. 1), as amended by:- 381 L 0577: Council Directive 81/577/EEC of 20 July 1981 (OJ No L 209, 29. 7. 1981, p. 34).17. 374 L 0483: Council Directive 74/483/EEC of 17 September 1974 on the approximation of the laws of the Member States relating to the external projections of motor vehicles (OJ No L 266, 2. 10. 1974, p. 4), as amended by:- 379 L 0488: Commission Directive 79/488/EEC of 18 April 1979 (OJ No L 128, 26. 5. 1979, p. 1),- 1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15. 11. 1985, p. 212),- 1 94 N: Act concerning the Conditions of Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded (OJ No C 241, 29. 8. 1994, p. 201).The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation:In Annex I, the following shall be added to the footnote relating to point 3.2.2.2:'37 for Turkey`.18. 375 L 0443: Council Directive 75/443/EEC of 26 June 1975 on the approximation of the laws of the Member States relating to the reverse and speedometer equipment of motor vehicles (OJ No L 196, 26. 7. 1975, p. 1).19. 376 L 0114: Council Directive 76/114/EEC of 18 December 1975 on the approximation of the laws of the Member States relating to statutory plates and inscriptions for motor vehicles and their trailers, and their location and method of attachment (OJ No L 24, 30. 1. 1976, p. 1), as corrected by OJ No L 56, 4. 3. 1976, p. 38, and OJ No L 329, 25. 11. 1982, p. 31, as amended by:- 378 L 0507: Commission Directive 78/507/EEC of 19 May 1978 (OJ No L 155, 13. 6. 1978, p. 31),- 1 79 H: Act concerning the Conditions of Accession and the Adjustments to the Treaties - Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19. 11. 1979, p. 109),- 1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15. 11. 1985, p. 213),- 1 94 N: Act concerning the Conditions of Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded (OJ No C 241, 29. 8. 1994, p. 202).The provisions of the Directive shall, for the purposes of Decision 1/95, be read with the following adaptation:In the Annex, the following shall be added to the text in brackets in point 2.1.2:'37 for Turkey`.20. 376 L 0115: Council Directive 76/115/EEC of 18 December 1975 on the approximation of the laws of the Member States relating to anchorages for motor-vehicle safety-belts (OJ No L 24, 30. 1. 1976, p. 6), as amended by:- 381 L 0575: Council Directive 81/575/EEC of 20 July 1981 (OJ No L 209, 29. 7. 1981, p. 30),- 382 L 0318: Commission Directive 82/318/EEC of 2 April 1982 (OJ No L 139, 19. 5. 1982, p. 9),- 390 L 0629: Commission Directive 90/629/EEC of 30 October 1990 (OJ No L 341, 6. 12. 1990, p. 14).21. 376 L 0756: Council Directive 76/756/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to the installation of lighting and light-signalling devices on motor vehicles and their trailers (OJ No L 262, 27. 9. 1976, p. 1), as amended by:- 380 L 0233: Commission Directive 80/233/EEC of 21 November 1979 (OJ No L 51, 25. 2. 1980, p. 8), as corrected by OJ No L 111, 30. 4. 1980, p. 22,- 382 L 0244: Commission Directive 82/244/EEC of 17 March 1982 (OJ No L 109, 22. 4. 1982, p. 31),- 383 L 0276: Commission Directive 83/276/EEC of 26 May 1983 (OJ No L 151, 9. 6. 1983, p. 47),- 384 L 0008: Commission Directive 84/8/EEC of 14 December 1983 (OJ No L 9, 12. 1. 1984, p. 24), as corrected by OJ No L 131, 17. 5. 1984, p. 50, and OJ No L 135, 22. 5. 1984, p. 27,- 389 L 0278: Commission Directive 89/278/EEC of 28 March 1989 (OJ No L 109, 20. 4. 1989, p. 38), as corrected by OJ No L 114, 27. 4. 1989, p. 52,- 391 L 0663: Commission Directive 91/663/EEC of 10 December 1991 (OJ No L 366, 31. 12. 1991, p. 17).22. 376 L 0757: Council Directive 76/757/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to reflex reflectors for motor vehicles and their trailers (OJ No L 262, 27. 9. 1976, p. 32), as amended by:- 1 79 H: Act concerning the Conditions of Accession and the Adjustments to the Treaties - Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19. 11. 1979, p. 109),- 1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15. 11. 1985, p. 213),- 1 94 N: Act concerning the Conditions of Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded (OJ No C 241, 29. 8. 1994, p. 202).The provisions of the Directive shall, for the purposes of Decision 1/95, be read with the following adaptation:In Annex III, the following shall be added to point 4.2:'37 for Turkey`.23. 376 L 0758: Commission Directive 76/758/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to end outline marker lamps, front position (side) lamps, rear position (side) lamps and stop lamps for motor vehicles and their trailers (OJ No L 262, 27. 9. 1976, p. 54), as amended by:- 1 79 H: Act concerning the Conditions of Accession and the Adjustments to the Treaties - Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19. 11. 1979, p. 109),- 1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15. 11. 1985, p. 213),- 389 L 0516: Commission Directive 89/516/EEC of 1 August 1989 (OJ No L 265, 12. 9. 1989, p. 1),- 1 94 N: Act concerning the Conditions of Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded (OJ No C 241, 29. 8. 1994, p. 202).The provisions of the Directive shall, for the purposes of Decision 1/95, be read with the following adaptation:In Annex III, the following shall be added to point 4.2:'37 for Turkey`.24. 376 L 0759: Council Directive 76/759/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to direction indicator lamps for motor vehicles and their trailers (OJ No L 262, 27. 9. 1976, p. 71), as amended by:- 1 79 H: Act concerning the Conditions of Accession and the Adjustments to the Treaties - Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19. 11. 1979, p. 109),- 1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15. 11. 1985, p. 213),- 389 L 0277: Commission Directive 89/277/EEC of 28 March 1989 (OJ No L 109, 20. 4. 1989, p. 25), as corrected by OJ No L 114, 27. 4. 1989, p. 52,- 1 94 N: Act concerning the Conditions of Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded (OJ No C 241, 29. 8. 1994, p. 202).The provisions of the Directive shall, for the purposes of Decision 1/95, be read with the following adaptation:In Annex III, the following shall be added to point 4.2:'37 for Turkey`.25. 376 L 0760: Council Directive 76/760/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to the rear registration plate lamps for motor vehicles and their trailers (OJ No L 262, 27. 9. 1976, p. 85), as amended by:- 1 79 H: Act concerning the Conditions of Accession and the Adjustments to the Treaties - Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19. 11. 1979, p. 109),- 1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15. 11. 1985, p. 213),- 1 94 N: Act concerning the Conditions of Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ No C 241, 29. 8. 1994, p. 202).The provisions of the Directive shall, for the purposes of Decision 1/95, be read with the following adaptation:In Annex I, the following shall be added to point 4.2:'37 for Turkey`.26. 376 L 0761: Council Directive 76/761/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to motor-vehicle headlamps which function as main beam and/or dipped-beam headlamps and to incandescent electric filament lamps for such headlamps (OJ No L 262, 27. 9. 1976, p. 96), as amended by:- 1 79 H: Act concerning the Conditions of Accession and the Adjustments to the Treaties - Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19. 11. 1979, p. 109),- 1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15. 11. 1985, p. 213),- 389 L 0517: Commission Directive 89/517/EEC of 1 August 1989 (OJ No L 265, 12. 9. 1989, p. 15),- 1 94 N: Act concerning the Conditions of Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded (OJ No C 241, 29. 8. 1994, p. 203).The provisions of the Directive shall, for the purposes of Decision 1/95, be read with the following adaptation:In Annex VI, the following shall be added to point 4.2:'37 for Turkey`.27. 376 L 0762: Council Directive 76/762/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to front fog lamps for motor vehicles and filament lamps for such lamps (OJ No L 262, 27. 9. 1976, p. 122), as amended by:- 1 79 H: Act concerning the Conditions of Accession and the Adjustments to the Treaties - Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19. 11. 1979, p. 109),- 1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15. 11. 1985, p. 213),- 1 94 N: Act concerning the Conditions of Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded (OJ No C 241, 29. 8. 1994, p. 203).The provisions of the Directive shall, for the purposes of Decision 1/95, be read with the following adaptation:In Annex II, the following shall be added to point 4.2:'37 for Turkey`.28. 377 L 0389: Council Directive 77/389/EEC of 17 May 1977 on the approximation of the laws of the Member States relating to motor-vehicle towing-devices (OJ No L 145, 13. 6. 1977, p. 41).29. 377 L 0538: Council Directive 77/538/EEC of 28 June 1977 on the approximation of the laws of the Member States relating to rear fog lamps for motor vehicles and their trailers (OJ No L 220, 29. 8. 1977, p. 60), as corrected by OJ No L 284, 10. 10. 1978, p. 11, as amended by:- 1 79 H: Act concerning the Conditions of Accession and the Adjustments to the Treaties - Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19. 11. 1979, p. 110),- 1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15. 11. 1985, p. 213),- 389 L 0518: Commission Directive 89/518/EEC of 1 August 1989 (OJ No L 265, 12. 9. 1989, p. 24),- 1 94 N: Act concerning the Conditions of Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded (OJ No C 241, 29. 8. 1994, p. 203).The provisions of the Directive shall, for the purposes of Decision 1/95, be read with the following adaptation:In Annex II, the following shall be added to point 4.2:'37 for Turkey`.30. 377 L 0539: Council Directive 77/539/EEC of 28 June 1977 on the approximation of the laws of the Member States relating to reversing lamps for motor vehicles and their trailers (OJ No L 220, 29. 8. 1977, p. 72), as corrected by OJ No L 284, 10. 10. 1978, p. 11, as amended by:- 1 79 H: Act concerning the Conditions of Accession and the Adjustments to the Treaties - Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19. 11. 1979, p. 110),- 1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15. 11. 1985, p. 213),- 1 94 N: Act concerning the Conditions of Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded (OJ No C 241, 29. 8. 1994, p. 203).The provisions of the Directive shall, for the purposes of Decision 1/95, be read with the following adaptation:In Annex II, the following shall be added to point 4.2:'37 for Turkey`.31. 377 L 0540: Council Directive 77/540/EEC of 28 June 1977 on the approximation of the laws of the Member States relating to parking lamps for motor vehicles (OJ No L 220, 29. 8. 1977, p. 83), as corrected by OJ No L 284, 10. 10. 1978, p. 11, as amended by:- 1 79 H: Act concerning the Conditions of Accession and the Adjustments to the Treaties - Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19. 11. 1979, p. 110),- 1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15. 11. 1985, p. 214),- 1 94 N: Act concerning the Conditions of Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded (OJ No C 241, 29. 8. 1994, p. 204).The provisions of the Directive shall, for the purposes of Decision 1/95, be read with the following adaptation:In Annex IV, the following shall be added to point 4.2:'37 for Turkey`.32. 377 L 0541: Council Directive 77/541/EEC of 28 June 1977 on the approximation of the laws of the Member States relating to safety-belts and restraint systems of motor vehicles (OJ No L 220, 29. 8. 1977, p. 95), as amended by:- 1 79 H: Act concerning the Conditions of Accession and the Adjustments to the Treaties - Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19. 11. 1979, p. 110),- 381 L 0576: Council Directive 81/576/EEC of 20 July 1981 (OJ No L 209, 29. 7. 1981, p. 32),- 382 L 0319: Commission Directive 82/319/EEC of 2 April 1982 (OJ No L 139, 19. 5. 1982, p. 17),- 1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15. 11. 1985, p. 214),- 390 L 0628: Commission Directive 90/628/EEC of 30 October 1990 (OJ No L 341, 6. 12. 1990, p. 1),- 1 94 N: Act concerning the Conditions of Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded (OJ No C 241, 29. 8. 1994, p. 204).The provisions of the Directive shall, for the purposes of Decision 1/95, be read with the following adaptation:In Annex III, the following shall be added to point 1.1.1:'37 for Turkey`.33. 377 L 0649: Council Directive 77/649/EEC of 27 September 1977 on the approximation of the laws of the Member States relating to the field of vision of motor-vehicle drivers (OJ No L 267, 19. 10. 1977, p. 1), as corrected by OJ No L 150, 6. 6. 1978, p. 6, as amended by:- 381 L 0643: Commission Directive 81/643/EEC of 29 July 1981 (OJ No L 231, 15. 8. 1981, p. 41),- 388 L 0366: Commission Directive 88/366/EEC of 17 May 1988 (OJ No L 181, 12. 7. 1988, p. 40),- 390 L 0630: Commission Directive 90/630/EEC of 30 October 1990 (OJ No L 341, 6. 12. 1990, p. 20).34. 378 L 0316: Council Directive 78/316/EEC of 21 December 1977 on the approximation of the laws of the Member States relating to the interior fittings of motor vehicles (identification of controls, tell-tales and indicators) (OJ No L 81, 28. 3. 1978, p. 3), as amended by:- 393 L 0091: Commission Directive 93/91/EEC of 29 October 1993 (OJ No L 284, 19. 11. 1993, p. 25).35. 378 L 0317: Council Directive 78/317/EEC of 21 December 1977 on the approximation of the laws of the Member States relating to the defrosting and demisting systems of glazed surfaces of motor vehicles (OJ No L 81, 28. 3. 1978, p. 27), as corrected by OJ No L 194, 19. 7. 1978, p. 29.36. 378 L 0318: Council Directive 78/318/EEC of 21 December 1977 on the approximation of the laws of the Member States relating to the wiper and washer systems of motor vehicles (OJ No L 81, 28. 3. 1978, p. 49), as corrected by OJ No L 194, 19. 7. 1978, p. 30, as amended by:- 394 L 0068: Commission Directive 94/68/EC of 16 December 1994 (OJ No L 354, 31. 12. 1994, p. 1).37. 378 L 0548: Council Directive 78/548/EEC of 12 June 1978 on the approximation of the laws of the Member States relating to heating systems for the passenger compartments of motor vehicles (OJ No L 168, 26. 6. 1978, p. 40).38. 378 L 0549: Council Directive 78/549/EEC of 12 June 1978 on the approximation of the laws of the Member States relating to the wheel guards of motor vehicles (OJ No L 168, 26. 6. 1978, p. 45), as amended by:- 394 L 0078: Commission Directive 94/78/EC of 21 December 1994 (OJ No L 354, 31. 12. 1994, p. 10).39. 378 L 0932: Council Directive 78/932/EEC of 16 October 1978 on the approximation of the laws of the Member States relating to head restraints of seats of motor vehicles (OJ No L 325, 20. 11. 1978, p. 1), as corrected by OJ No L 329, 25. 11. 1982, p. 31, as amended by:- 1 79 H: Act concerning the Conditions of Accession and the Adjustments to the Treaties - Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19. 11. 1979, p. 110),- 1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15. 11. 1985, p. 214),- 1 94 N: Act concerning the Conditions of Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded (OJ No C 241, 29. 8. 1994, p. 204).The provisions of the Directive shall, for the purposes of Decision 1/95, be read with the following adaptation:In Annex VI, the following shall be added to point 1.1.1:'37 for Turkey`.40. 378 L 1015: Council Directive 78/1015/EEC of 23 November 1978 on the approximation of the laws of the Member States on the permissible sound level and exhaust system of motorcycles (OJ No L 349, 13. 12. 1978, p. 21), as amended by:- 1 79 H: Act concerning the Conditions of Accession and the Adjustments to the Treaties - Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19. 11. 1979, p. 110),- 1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15. 11. 1985, p. 214),- 387 L 0056: Council Directive 87/56/EEC of 18 December 1986 (OJ No L 24, 27. 1. 1987, p. 42),- 389 L 0235: Council Directive 89/235/EEC of 13 March 1989 (OJ No L 98, 11. 4. 1989, p. 1),- 1 94 N: Act concerning the Conditions of Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded (OJ No C 241, 29. 8. 1994, p. 204).The provisions of the Directive shall, for the purposes of Decision 1/95, be read with the following adaptations:(a) In Article 2, the following indents shall be added:'"Tip onayi" in Turkish law`;(b) In Annex II, the following shall be added to point 3.1.3:'37 for Turkey`.41. 380 L 0780: Council Directive 80/780/EEC of 22 July 1980 on the approximation of the laws of the Member States relating to rear-view mirrors for two-wheeled motor vehicles with or without a side-car and to their fitting on such vehicles (OJ No L 229, 30. 8. 1980, p. 49), as amended by:- 380 L 1272: Council Directive 80/1272/EEC of 22 December 1980 (OJ No L 375, 31. 12. 1980, p. 73),- 1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15. 11. 1985, p. 214),- 1 94 N: Act concerning the Conditions of Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded (OJ No C 241, 29. 8. 1994, p. 205).The provisions of the Directive shall, for the purposes of Decision 1/95, be read with the following adaptation:In Article 8, the following indents shall be added:'"Tip onayi" in Turkish law`.42. 380 L 1268: Council Directive 80/1268/EEC of 16 December 1980 on the approximation of the laws of the Member States relating to the fuel consumption of motor vehicles (OJ No L 375, 31. 12. 1980, p. 36), as amended by:- 389 L 0491: Commission Directive 89/491/EEC of 17 July 1989 (OJ No L 238, 15. 8. 1989, p. 43),- 393 L 0116: Commission Directive 93/116/EEC of 17 December 1993 (OJ No L 329, 30. 12. 1993, p. 39).43. 380 L 1269: Council Directive 80/1269/EEC of 16 December 1980 on the approximation of the laws of the Member States relating to the engine power of motor vehicles (OJ No L 375, 31. 12. 1980, p. 46), as amended by:- 388 L 0195: Commission Directive 88/195/EEC of 24 March 1988 (OJ No L 92, 9. 4. 1988, p. 50), as corrected by OJ No L 105, 26. 4. 1988, p. 34,- 389 L 0491: Commission Directive 89/491/EEC of 17 July 1989 (OJ No L 238, 15. 8. 1989, p. 43).44. 388 L 0077: Council Directive 88/77/EEC of 3 December 1987 on the approximation of the laws of the Member States relating to the measures to be taken against the emission of gaseous pollutants from diesel engines for use in vehicles (OJ No L 36, 9. 2. 1988, p. 33), as amended by:- 391 L 0542: Council Directive 91/542/EEC of 1 October 1991 (OJ No L 295, 25. 10. 1991, p. 1),- 1 94 N: Act concerning the Conditions of Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded (OJ No C 241, 29. 8. 1994, p. 205).The provisions of the Directive shall, for the purposes of Decision 1/95, be read with the following adaptation:In Annex I, the following shall be added to point 5.1.3:'37 for Turkey`.45. 389 L 0297: Council Directive 89/297/EEC of 13 April 1989 on the approximation of the laws of the Member States relating to the lateral protection (side guards) of certain motor vehicles and their trailers (OJ No L 124, 5. 5. 1989, p. 1).ACTS OF WHICH THE PARTIES SHALL TAKE NOTE: The Parties take note of the content of the following acts:45a. 391 L 0226: Council Directive 91/226/EEC of 27 March 1991 on the approximation of the laws of the Member States relating to the spray-suppression systems of certain categories of motor vehicles and their trailers (OJ No L 103, 23. 4. 1991, p. 5), as amended by:- 1 94 N: Act concerning the Conditions of Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded (OJ No C 241, 29. 8. 1994, p. 205).The provisions of the Directive shall, for the purposes of Decision 1/95, be read with the following adaptation:In Annex II, the following shall be added to point 3.4.1:'37 for Turkey`.45b. 392 L 0021: Council Directive and 92/21/EEC of 31 March 1992 on the masses and dimensions of motor vehicles and their trailers of category M1 (OJ No L 129, 14. 5. 1992, p. 1), as amended by:- 395 L 0048 Commission Directive 95/48/EC of 20 September 1995 (OJ No L 233, 3. 9. 1995, p. 73).45c. 392 L 0022: Council Directive 92/22/EEC of 31 March 1992 on safety glazing and glazing materials on motor vehicles and their trailers (OJ No L 129, 14. 5. 1992, p. 11), as amended by:- 1 94 N: Act concerning the Conditions of Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded (OJ No C 241, 29. 8. 1994, p. 205).The provisions of the Directive shall, for the purposes of Decision 1/95, be read with the following adaptation:In Annex II, the following shall be added to point 4.4.1, footnote 1:'37 for Turkey`.45d. 392 L 0023: Council Directive 92/23/EEC of 31 March 1992 relating to tyres for motor vehicles and their trailers and to their fitting (OJ No L 129, 14. 5. 1992, p. 95), as amended by:- 1 94 N: Act concerning the Conditions of Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded (OJ No C 241, 29. 8. 1994, p. 205).The provisions of the Directive shall, for the purposes of Decision 1/95, be read with the following adaptation:In Annex I, the following shall be added at the end of the first sentence of point 4.2:'37 for Turkey`.45e. 392 L 0024: Council Directive 92/24/EEC of 31 March 1992 relating to speed limitation devices or similar speed limitation on-board systems of certain categories of motor vehicles (OJ No L 129, 14. 5. 1992, p. 154).45f. 392 L 0061: Council Directive 92/61/EEC of 30 June 1992 relating to the type-approval of two or three-wheel motor vehicles (OJ No L 225, 10. 8. 1992, p. 72), as amended by:- 1 94 N: Act concerning the Conditions of Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded (OJ No C 241, 29. 8. 1994, p. 205).The provisions of the Directive shall, for the purposes of Decision 1/95, be read with the following adaptation:In Annex V, the following shall be added to point 1.1:'37 for Turkey`.45g. 392 L 0114: Council Directive 92/114/EEC of 17 December relating to the external projections forward of the cab's rear panel of motor vehicles of category N (OJ No L 409, 31. 12. 1992, p. 17).45h. 393 L 0014: Council Directive 93/14/EEC of 5 April 1993 on the braking of two or three-wheel motor vehicles (OJ No L 121, 15. 5. 1993, p. 1).45i. 393 L 0029: Council Directive 93/29/EEC of 14 June 1993 on the identification of controls, tell-tales and indicators for two or three-wheel motor vehicles (OJ No L 188, 29. 7. 1993, p. 1).45j. 393 L 0030: Council Directive 93/30/EEC of 14 June 1993 on audible warning devices for two or three-wheel motor vehicles (OJ No L 188, 29. 7. 1993, p. 11).45k. 393 L 0031: Council Directive 93/31/EEC of 14 June 1993 on stands for two-wheel motor vehicles (OJ No L 188, 29. 7. 1993, p. 19).45l. 393 L 0032: Council Directive 93/32/EEC of 14 June 1993 on passenger hand-holds on two-wheel motor vehicles (OJ No L 188, 29. 7. 1993, p. 28).45m. 393 L 0033: Council Directive 93/33/EEC of 14 June 1993 on protective devices intended to prevent the unauthorized use of two or three-wheel motor vehicles (OJ No L 188, 29. 7. 1993, p. 32).45n. 393 L 0034: Council Directive 93/34/EEC of 14 June 1993 on statutory markings for two or three-wheel vehicles (OJ No L 188, 29. 7. 1993, p. 38).45o. 393 L 0092: Council Directive 93/92/EEC of 29 October 1993 on the installation of lighting and light-signalling devices on two or three-wheel motor vehicles (OJ No L 311, 14. 12. 1993, p. 1).45p. 393 L 0093: Council Directive 93/93/EEC of 29 October 1993 on the masses and dimensions of two or three-wheel motor vehicles (OJ No L 311, 14. 12. 1993, p. 76).45q. 393 L 0094: Council Directive 93/94/EEC of 29 October 1993 relating to the space for mounting the rear registration plate of two or three-wheel motor vehicles (OJ No L 311, 14. 12. 1993, p. 83).45r. 394 L 0020: Directive 94/20/EC of the European Parliament and of the Council of 30 May 1994 relating to the mechanical coupling devices of motor vehicles and their trailers and their attachment to those vehicles (OJ No L 195, 29. 7. 1994, p. 1).The provisions of this Directive shall, for the purposes of Decision 1/95, be read with the following adaptation:In Annex I, the following shall be added to point 3.3.4:'37 for Turkey`.45s. 395 L 001: Directive 95/1/EC of the European Parliament and of the Council of 2 February 1995 on the maximum design speed, maximum torque and maximum net engine power of two or three-wheel motor vehicles (OJ No L 52, 8. 3. 1995, p. 1).45t. 395 L 0028: Directive 95/28/EC of the European Parliament and the Council of 24 October 1995 on burning behaviour of materials used in interior construction of certain categories of motor vehicles (OJ No L 281, 23. 11. 1995, p. 1).46. 377 Y 0726(01): Council Resolution of 29 June 1977 on EEC whole vehicle type-approval for passenger cars (OJ No C 177, 26. 7. 1977, p. 1).47. C/281/88/p. 9: Commission notice on procedures for the type-approval and registration of vehicles previously registered in another Member State (OJ No C 281, 4. 11. 1988, p. 9).II. AGRICULTURAL AND FORESTRY TRACTORSACTS REFERRED TO: 1. 374 L 0150: Council Directive 74/150/EEC of 4 March 1974 on the approximation of the laws of the Member States relating to the type-approval of wheeled agricultural or forestry tractors (OJ No L 84, 28. 3. 1974, p. 10), as corrected by OJ No L 226, 18. 8. 1976, p. 16, as amended by:- 379 L 0694: Council Directive 79/694/EEC of 24 July 1979 (OJ No L 205, 13. 8. 1979, p. 17),- 1 79 H: Act concerning the Conditions of Accession and the Adjustments to the Treaties - Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19. 11. 1979, p. 17),- 382 L 0890: Council Directive 82/890/EEC of 17 December 1982 (OJ No L 378, 31. 12. 1982, p. 45),- 1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15. 11. 1985, p. 212),- 388 L 0297: Council Directive 88/297/EEC of 3 May 1988 (OJ No L 126, 20. 5. 1988, p. 52),- 1 94 N: Act concerning the Conditions of Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded (OJ No C 241, 29. 8. 1994, p. 205).The provisions of the Directive shall, for the purposes of Decision 1/95, be read with the following adaptation:In Article 2 (a), the following indents shall be added:'"Tip onayi" in Turkish law`.2. 374 L 0151: Council Directive 74/151/EEC of 4 March 1974 on the approximation of the laws of the Member States relating to certain parts and characteristics of wheeled agricultural or forestry tractors (OJ No L 84, 28. 3. 1974, p. 25), as corrected by OJ No L 226, 18. 8. 1976, p. 16, as amended by:- 382 L 0890: Council Directive 82/890/EEC of 17 December 1982 (OJ No L 378, 31. 12. 1982, p. 45),- 388 L 0410: Commission Directive 88/410/EEC of 21 June 1988 (OJ No L 200, 26. 7. 1988, p. 27).3. 374 L 0152: Council Directive 74/152/EEC of 4 March 1974 on the approximation of the laws of the Member States relating to the maximum design speed of and load platforms for wheeled agricultural or forestry tractors (OJ No L 84, 28. 3. 1974, p. 33), as corrected by OJ No L 226, 18. 8. 1976, p. 16, as amended by:- 382 L 0890: Council Directive 82/890/EEC of 17 December 1982 (OJ No L 378, 31. 12. 1982, p. 45),- 388 L 0412: Commission Directive 88/412/EEC of 22 June 1988 (OJ No L 200, 26. 7. 1988, p. 31).4. 374 L 0346: Council Directive 74/346/EEC of 25 June 1974 on the approximation of the laws of the Member States relating to rear-view mirrors for wheeled agricultural or forestry tractors (OJ No L 191, 15. 7. 1974, p. 1), as corrected by OJ No L 226, 18. 8. 1976, p. 16, as amended by:- 382 L 0890: Council Directive 82/890/EEC of 17 December 1982 (OJ No L 378, 31. 12. 1982, p. 45).5. 374 L 0347: Council Directive 74/347/EEC of 25 June 1974 on the approximation of the laws of the Member States relating to the field of vision and windscreen wipers for wheeled agricultural or forestry tractors (OJ No L 191, 15. 7. 1974, p. 5), as corrected by OJ No L 226, 18. 8. 1976, p. 16, as amended by:- 379 L 1073: Commission Directive 79/1073/EEC of 22 November 1979 (OJ No L 331, 27. 12. 1979, p. 20),- 382 L 0890: Council Directive 82/890/EEC of 17 December 1982 (OJ No L 378, 31. 12. 1982, p. 45).6. 375 L 0321: Council Directive 75/321/EEC of 20 May 1975 on the approximation of the laws of the Member States relating to the steering equipment of wheeled agricultural or forestry tractors (OJ No L 147, 9. 6. 1975, p. 24), as corrected by OJ No L 226, 18. 8. 1976, p. 16, as amended by:- 382 L 0890: Council Directive 82/890/EEC of 17 December 1982 (OJ No L 378, 31. 12. 1982, p. 45),- 388 L 0411: Commission Directive 88/411/EEC of 21 June 1988 (OJ No L 200, 26. 7. 1988, p. 30).7. 375 L 0322: Council Directive 75/322/EEC of 20 May 1975 on the approximation of the laws of the Member States relating to the suppression of radio interference produced by spark-ignition engines fitted to wheeled agricultural or forestry tractors (OJ No L 147, 9. 6. 1975, p. 28), as corrected by OJ No L 226, 18. 8. 1976, p. 16, as amended by:- 382 L 0890: Council Directive 82/890/EEC of 17 December 1982 (OJ No L 378, 31. 12. 1982, p. 45).8. 376 L 0432: Council Directive 76/432/EEC of 6 April 1976 on the approximation of the laws of the Member States relating to the braking devices of wheeled agricultural or forestry tractors (OJ No L 122, 8. 5. 1976, p. 1), as corrected by OJ No L 226, 18. 8. 1976, p. 16, as amended by:- 382 L 0890: Council Directive 82/890/EEC of 17 December 1982 (OJ No L 378, 31. 12. 1982, p. 45).9. 376 L 0763: Council Directive 76/763/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to passenger seats for wheeled agricultural or forestry tractors (OJ No L 262, 27. 9. 1976, p. 135), as amended by:- 382 L 0890: Council Directive 82/890/EEC of 17 December 1982 (OJ No L 378, 31. 12. 1982, p. 45).10. 377 L 0311: Council Directive 77/311/EEC of 29 March 1977 on the approximation of the laws of the Member States relating to the driver-perceived noise level of wheeled agricultural or forestry tractors (OJ No L 105, 28. 4. 1977, p. 1), as amended by:- 382 L 0890: Council Directive 82/890/EEC of 17 December 1982 (OJ No L 378, 31. 12. 1982, p. 45).11. 377 L 0536: Council Directive 77/536/EEC of 28 June 1977 on the approximation of the laws of the Member States relating to the roll-over protection structures of wheeled agricultural or forestry tractors (OJ No L 220, 29. 8. 1977, p. 1), as amended by:- 1 79 H: Act concerning the Conditions of Accession and the Adjustments to the Treaties - Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19. 11. 1979, p. 110),- 1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15. 11. 1985, p. 213),- 389 L 0680: Council Directive 89/680/EEC of 21 December 1989 (OJ No L 398, 30. 12. 1989, p. 26),- 1 94 N: Act concerning the Conditions of Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded (OJ No C 241, 29. 8. 1994, p. 206).The provisions of the Directive shall, for the purposes of Decision 1/95, be read with the following adaptation:In Annex VI, the following shall be added:'37 for Turkey`.12. 377 L 0537: Council Directive 77/537/EEC of 28 June 1977 on the approximation of the laws of the Member States relating to the measures to be taken against the emission of pollutants from diesel engines for use in wheeled agricultural or forestry tractors (OJ No L 220, 29. 8. 1977, p. 38), as amended by:- 382 L 0890: Council Directive 82/890/EEC of 17 December 1982 (OJ No L 378, 31. 12. 1982, p. 45).13. 378 L 0764: Council Directive 78/764/EEC of 25 July 1978 on the approximation of the laws of the Member States relating to the driver's seat on wheeled agricultural or forestry tractors (OJ No L 255, 18. 9. 1978, p. 1), as amended by:- 1 79 H: Act concerning the Conditions of Accession and the Adjustments to the Treaties - Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19. 11. 1979, p. 110),- 382 L 0890: Council Directive 82/890/EEC of 17 December 1982 (OJ No L 378, 31. 12. 1982, p. 45),- 383 L 0190: Commission Directive 83/190/EEC of 28 March 1983 (OJ No L 109, 26. 4. 1983, p. 13),- 1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15. 11. 1985, p. 214),- 388 L 0465: Commission Directive 88/465/EEC of 30 June 1988 (OJ No L 228, 17. 8. 1988, p. 31),- 1 94 N: Act concerning the Conditions of Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded (OJ No C 241, 29. 8. 1994, p. 206).The provisions of the Directive shall, for the purposes of Decision 1/95, be read with the following adaptation:In Annex II, the following shall be added to point 3.5.2.1:'37 for Turkey`.14. 378 L 0933: Council Directive 78/933/EEC of 17 October 1978 on the approximation of the laws of the Member States relating to the installation of lighting and light-signalling devices on wheeled agricultural and forestry tractors (OJ No L 325, 20. 11. 1978, p. 16), as amended by:- 382 L 0890: Council Directive 82/890/EEC of 17 December 1982 (OJ No L 378, 31. 12. 1982, p. 45).15. 379 L 0532: Council Directive 79/532/EEC of 17 May 1979 on the approximation of the laws of the Member States relating to the component type-approval of lighting and light-signalling devices on wheeled agricultural or forestry tractors (OJ No L 145, 13. 6. 1979, p. 16), as amended by:- 382 L 0890: Council Directive 82/890/EEC of 17 December 1982 (OJ No L 378, 31. 12. 1982, p. 45).16. 379 L 0533: Council Directive 79/533/EEC of 17 May 1979 on the approximation of the laws of the Member States relating to the coupling device and the reverse of wheeled agricultural or forestry tractors (OJ No L 145, 13. 6. 1979, p. 20), as amended by:- 382 L 0890: Council Directive 82/890/EEC of 17 December 1982 (OJ No L 378, 31. 12. 1982, p. 45).17. 379 0622: Council Directive 79/622/EEC of 25 June 1979 on the approximation of the laws of the Member States relating to the roll-over protection structures of wheeled agricultural or forestry tractors (static testing) (OJ No L 179, 17. 7. 1979, p. 1), as amended by:- 382 L 0953: Commission Directive 82/953/EEC of 15 December 1982 (OJ No L 386, 31. 12. 1982, p. 31),- 1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15. 11. 1985, p. 214),- 388 L 0413: Commission Directive 88/413/EEC of 22 June 1988 (OJ No L 200, 26. 7. 1988, p. 32),- 1 94 N: Act concerning the Conditions of Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded (OJ No C 241, 29. 8. 1994, p. 206).The provisions of the Directive shall, for the purposes of Decision 1/95, be read with the following adaptation:In Annex VI, the following shall be added:'37 for Turkey`.18. 380 L 0720: Council Directive 80/720/EEC of 24 June 1980 on the approximation of the laws of the Member States relating to the operating space, access to the driving position and the doors and windows of wheeled agricultural or forestry tractors (OJ No L 194, 28. 7. 1980, p. 1), as amended by:- 382 L 0890: Council Directive 82/890/EEC of 17 December 1982 (OJ No L 378, 31. 12. 1982, p. 45),- 388 L 0414: Commission Directive 88/414/EEC of 22 June 1988 (OJ No L 200, 26. 7. 1988, p. 34).19. 386 L 0297: Council Directive 86/297/EEC of 26 May 1986 on the approximation of the laws of the Member States relating to the power take-offs of wheeled agricultural and forestry tractors and their protection (OJ No L 186, 8. 7. 1986, p. 19).20. 386 L 0298: Council Directive 86/298/EEC of 26 May 1986 on rear-mounted roll-over protection structures of narrow-track wheeled agricultural and forestry tractors (OJ No L 186, 8. 7. 1986, p. 26), as amended by:- 389 L 0682: Council Directive 89/682/EEC of 21 December 1989 (OJ No L 398, 30. 12. 1989, p. 29),- 1 94 N: Act concerning the Conditions of Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded (OJ No C 241, 29. 8. 1994, p. 206).The provisions of the Directive shall, for the purposes of Decision 1/95, be read with the following adaptation:In Annex VI, the following shall be added:'37 for Turkey`.21. 386 L 0415: Council Directive 86/415/EEC of 24 July 1986 on the installation, location, operation and identification of the controls of wheeled agricultural or forestry tractors (OJ No L 240, 26. 8. 1986, p. 1).22. 387 L 0402: Council Directive 87/402/EEC of 25 June 1987 on roll-over protection structures mounted in front of the driver's seat on narrow-track wheeled agricultural and forestry tractors (OJ No L 220, 8. 8. 1987, p. 1), as amended by:- 389 L 0681: Council Directive 89/681/EEC of 21 December 1989 (OJ No L 398, 30. 12. 1989, p. 27),- 1 94 N: Act concerning the Conditions of Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded (OJ No C 241, 29. 8. 1994, p. 207).The provisions of the Directive shall, for the purposes of Decision 1/95, be read with the following adaptation:In Annex VII, the following shall be added:'37 for Turkey`.23. 389 L 0173: Council Directive 89/173/EEC of 21 December 1988 on the approximation of the laws of the Member States relating to certain components and characteristics of wheeled agricultural or forestry tractors (OJ No L 67, 10. 3. 1989, p. 1), as amended by:- 1 94 N: Act concerning the Conditions of Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded (OJ No C 241, 29. 8. 1994, p. 207).The provisions of the Directive shall, for the purposes of Decision 1/95, be read with the following adaptations:(a) in Annex III A, the following shall be added to footnote 1 of point 5.4.1:'37 for Turkey`;(b) in Annex V, the following shall be added to the text in brackets of point 2.1.3:'TR for Turkey`.III. LIFTING AND MECHANICAL HANDLING APPLIANCESACTS REFERRED TO: 1. 373 L 0361: Council Directive 73/361/EEC of 19 November 1973 on the approximation of the laws, regulations and administrative provisions of the Member States relating to the certification and marking of wire-ropes, chains and hooks (OJ No L 335, 5. 12. 1973, p. 51), as amended by:- 376 L 0434: Commission Directive 76/434/EEC of 13 April 1976 (OJ No L 122, 8. 5. 1976, p. 20).2. 384 L 0528: Council Directive 84/528/EEC of 17 September 1984 on the approximation of the laws of the Member States relating to common provisions for lifting and mechanical handling appliances (OJ No L 300, 19. 11. 1984, p. 72), as amended by:- 1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15. 11. 1985, p. 214),- 388 L 0665: Council Directive 88/665/EEC of 21 December 1988 (OJ No L 382, 31. 12. 1988, p. 42),- 1 94 N: Act concerning the Conditions of Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded (OJ No C 241, 29. 8. 1994, p. 207).The provisions of the Directive shall, for the purposes of Decision 1/95, be read with the following adaptation:In Annex I, the following shall be added to the text in brackets in point 3:'TR for Turkey`.3. 384 L 0529: Council Directive 84/529/EEC of 17 September 1984 on the approximation of the laws of the Member States relating to electrically operated lifts (OJ No L 300, 19. 11. 1984, p. 86), as amended by:- 386 L 0312: Commission Directive 86/312/EEC of 18 June 1986 (OJ No L 196, 18. 7. 1986, p. 56),- 390 L 0486: Council Directive 90/486/EEC of 17 September 1990 (OJ No L 270, 2. 10. 1990, p. 21).4. 386 L 0663: Council Directive 86/663/EEC of 22 December 1986 on the approximation of the laws of the Member States relating to self-propelled industrial trucks (OJ No L 384, 31. 12. 1986, p. 12), as amended by:- 389 L 0240: Commission Directive 89/240/EEC of 16 December 1988 (OJ No L 100, 12. 4. 1989, p. 1).5. 395 L 0016: Directive 95/16/EC of the European Parliament and the Council of 29 June 1995 on the approximation of the laws of the Member States on lifts (OJ No L 213, 7. 9. 1995, p. 95).IV. HOUSEHOLD APPLIANCESACTS REFERRED TO: 1. Repealed.2. 379 L 0531: Council Directive 79/531/EEC of 14 May 1979 applying to electric ovens Directive 79/530/EEC on the indication by labelling of the energy consumption of household appliances (OJ No L 145, 13. 6. 1979, p. 7), as amended by:- 1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15. 11. 1985, p. 227),- 1 94 N: Act concerning the Conditions of Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded (OJ No C 241, 29. 8. 1994, p. 207).The provisions of the Directive shall, for the purposes of Decision 1/95, be read with the following adaptations:(a) in Annex I, the following shall be added to point 3.1.1:'Elektrikli firin`, in Turkish;(b) in Annex I, the following shall be added to point 3.1.3:'Kullanilabilir hacim`, in Turkish (TR);(c) in Annex I, the following shall be added to point 3.1.5.1:'200 ° C'ye kadar Ã ¶nisitma tÃ ¼ketimi` in Turkish (TR)'Sabit durum tÃ ¼ketimi 200 ° C'de bir saat` in Turkish (TR)TOPLAM, in Turkish (TR);(d) in Annex I, the following shall be added to point 3.1.5.3:'Temizleme devri tÃ ¼ketimi`, in Turkish (TR);(e) the following Annexes shall be added:Annex II (h)Annex II (i)(drawings with the adaptations in Turkish).3. 386 L 0594: Council Directive 86/594/EEC of 1 December 1986 on airborne noise emitted by household appliances (OJ No L 344, 6. 12. 1986, p. 24).4. 392 L 0075: Council Directive 92/75/EEC of 22 September 1992 on the indication by labelling and standard product information of the consumption of energy and other resources by household appliances (OJ No L 297, 13. 10. 1992, p. 16), as amended by:- 394 L 0002: Commission Directive 94/2/EC of 21 January 1994 (OJ No L 45, 17. 2. 1994, p. 1),- 395 L 0012: Commission Directive 95/12/EC of 12 May 1995 (OJ No L 136, 21. 6. 1995, p. 1),- 395 L 0013: Commission Directive 95/13/EC of 23 May 1995 (OJ No L 136, 21. 6. 1995, p. 28).V. GAS APPLIANCESACTS REFERRED TO: 1. 378 L 0170: Council Directive 78/170/EEC of 13 February 1978 on the performance of heat generators for space heating and the production of hot water in new or existing non-industrial buildings and on the insulation of heat and domestic hot-water distribution in new non-industrial buildings (OJ No L 52, 23. 2. 1978, p. 32) (1).2. 390 L 0396: Council Directive 90/396/EEC of 29 June 1990 on the approximation of the laws of the Member States relating to appliances burning gaseous fuels (OJ No L 196, 26. 7. 1990, p. 15), as amended by:- 393 L 0068: Council Directive 93/68/EEC of 22 July 1993 (OJ No L 220, 30. 8. 1993, p. 1).3. 392 L 0042: Council Directive 92/42/EEC of 21 May 1992 on efficiency requirements for new hot-water boilers fired with liquid or gaseous fuels (OJ No L 167, 22. 6. 1992, p. 17), as amended by:- 393 L 0068: Council Directive 93/68/EEC of 22 July 1993 (OJ No L 220, 30. 8. 1993, p. 1).VI. CONSTRUCTION PLANT AND EQUIPMENTACTS REFERRED TO: 1. 379 L 0113: Council Directive 79/113/EEC of 19 December 1978 on the approximation of the laws of the Member States relating to the determination of the noise emission of construction plant and equipment (OJ No L 33, 8. 2. 1979, p. 15), as amended by:- 381 L 1051: Council Directive 81/1051/EEC of 7 December 1981 (OJ No L 376, 30. 12. 1981, p. 49),- 385 L 0405: Commission Directive 85/405/EEC of 11 July 1985 (OJ No L 233, 30. 8. 1985, p. 9).2. 384 L 0532: Council Directive 84/532/EEC of 17 September 1984 on the approximation of the laws of the Member States relating to common provisions for construction plant and equipment (OJ No L 300, 19. 11. 1984, p. 111), as corrected by OJ No L 41, 12. 2. 1985, p. 15, as amended by:- 388 L 0665: Council Directive 88/665/EEC of 21 December 1988 (OJ No L 382, 31. 12. 1988, p. 42).3. 384 L 0533: Council Directive 84/533/EEC of 17 September 1984 on the approximation of the laws of the Member States relating to the permissible sound power level of compressors (OJ No L 300, 19. 11. 1984, p. 123), as amended by:- 385 L 0406: Commission Directive 85/406/EEC of 11 July 1985 (OJ No L 233, 30. 8. 1985, p. 11).4. 384 L 0534: Council Directive 84/534/EEC of 17 September 1984 on the approximation of the laws of the Member States relating to the permissible sound power level of tower cranes (OJ No L 300, 19. 11. 1984, p. 130), as corrected by OJ No L 41, 12. 2. 1985, p. 15, as amended by:- 387 L 0405: Council Directive 87/405/EEC of 25 June 1987 (OJ No L 220, 8. 8. 1987, p. 60).5. 84 L 0535: Council Directive 84/535/EEC of 17 September 1984 on the approximation of the laws of the Member States relating to the permissible sound power level of welding generators (OJ No L 300, 19. 11. 1984, p. 142), as amended by:- 385 L 0407: Commission Directive 85/407/EEC of 11 July 1985 (OJ No L 233, 30. 8. 1985, p. 16).6. 384 L 0536: Council Directive 84/536/EEC of 17 September 1984 on the approximation of the laws of the Member States relating to the permissible sound power level of power generators (OJ No L 300, 19. 11. 1984, p. 149), as corrected by OJ No L 41, 12. 2. 1985, p. 17, as amended by:- 385 L 0408: Commission Directive 85/408/EEC of 11 July 1985 (OJ No L 233, 30. 8. 1985, p. 18).7. 384 L 0537: Council Directive 84/537/EEC of 17 September 1984 on the approximation of the laws of the Member States relating to the permissible sound power level of powered hand-held concrete-breakers and picks (OJ No L 300, 19. 11. 1984, p. 156), as corrected by OJ No L 41, 12. 2. 1985, p. 17, as amended by:- 385 L 0409: Commission Directive 85/409/EEC of 11 July 1985 (OJ No L 233, 30. 8. 1985, p. 20).8. 386 L 0295: Council Directive 86/295/EEC of 26 May 1986 on the approximation of the laws of the Member States relating to roll-over protective structures (ROPS) for certain construction plant (OJ No L 186, 8. 7. 1986, p. 1), as amended by:- 1 94 N: Act concerning the Conditions of Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded (OJ No C 241, 29. 8. 1994, p. 211).The provisions of the Directive shall, for the purposes of Decision 1/95, be read with the following adaptation:In Annex IV, the following shall be added to the text in brackets:'TR for Turkey`.9. 386 L 0296: Council Directive 86/296/EEC of 26 May 1986 on the approximation of the laws of the Member States relating to falling-object protective structures (FOPS) for certain construction plant (OJ No L 186, 8. 7. 1986, p. 10), as amended by:- 1 94 N: Act concerning the Conditions of Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded (OJ No C 241, 29. 8. 1994, p. 211).The provisions of the Directive shall, for the purposes of Decision 1/95, be read with the following adaptation:In Annex IV, the following shall be added to the text in brackets:'TR for Turkey`.10. 386 L 0662: Council Directive 86/662/EEC of 22 December 1986 on the limitation of noise emitted by hydraulic excavators, rope-operated excavators, dozers, loaders and excavator-loaders (OJ No L 384, 31. 12. 1986, p. 1), as amended by:- 389 L 0514: Commission Directive 89/514/EEC of 2 August 1989 (OJ No L 253, 30. 8. 1989, p. 35),- 395 L 0027: Directive 95/27/EC of the European Parliament and the Council of 29 June 1995 (OJ No L 168, 18. 7. 1995, p. 14).ACTS OF WHICH THE PARTIES SHALL TAKE NOTE: The Parties take note of the content of the following acts:11. Commission Communication relating to harmonized noise measurement methods for construction plant. (Adopted 3 January 1981)12. 386 X 0666: Council Recommendation 86/666/EEC of 22 December 1986 on fire safety in existing hotels (OJ No L 384, 31. 12. 1986, p. 60).VII. OTHER MACHINESACTS REFERRED TO: 1. 384 L 0538: Council Directive 84/538/EEC of 17 September 1984 on the approximation of the laws of the Member States relating to the permissible sound power level of lawn-mowers (OJ No L 300, 19. 11. 1984, p. 171), as amended by:- 387 L 0252: Commission Directive 87/252/EEC of 7 April 1987 (OJ No L 117, 5. 5. 1987, p. 22), as corrected by OJ No L 158, 18. 6. 1987, p. 31,- 388 L 0180: Council Directive 88/180/EEC of 22 March 1988 (OJ No L 81, 26. 3. 1988, p. 69),- 388 L 0181: Council Directive 88/181/EEC of 22 March 1988 (OJ No L 81, 26. 3. 1988, p. 71).VIII. PRESSURE VESSELSACTS REFERRED TO: 1. 375 L 0324: Council Directive 75/324/EEC of 20 May 1975 on the approximation of the laws of the Member States relating to aerosol dispensers (OJ No L 147, 9. 6. 1975, p. 40), as amended by:- 394 L 0001: Commission Directive 94/1/EC of 6 January 1994 (OJ No L 23, 28. 1. 1994, p. 28).2. 376 L 0767: Council Directive 76/767/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to common provisions for pressure vessels and methods of inspecting them (OJ No L 262, 27. 9. 1976, p. 153), as amended by:- 1 79 H: Act concerning the Conditions of Accession and the Adjustments to the Treaties - Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19. 11. 1979, p. 110),- 1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15. 11. 1985, p. 213),- 388 L 0665: Council Directive 88/665/EEC of 21 December 1988 (OJ No L 382, 31. 12. 1988, p. 42),- 1 94 N: Act concerning the Conditions of Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded (OJ No C 241, 29. 8. 1994, p. 211).The provisions of the Directive shall, for the purposes of Decision 1/95, be read with the following adaptation:The following shall be added to the text in brackets in the first indent of point 3.1 of Annex I and in the first indent of point 3.1.1.1.1 of Annex II:'TR for Turkey`.3. 384 L 0525: Council Directive 84/525/EEC of 17 September 1984 on the approximation of the laws of the Member States relating to seamless, steel gas cylinders (OJ No L 300, 19. 11. 1984, p. 1).4. 384 L 0526: Council Directive 84/526/EEC of 17 September 1984 on the approximation of the laws of the Member States relating to seamless, unalloyed aluminium and aluminium alloy gas cylinders (OJ No L 300, 19. 11. 1984, p. 20).5. 384 L 0527: Council Directive 84/527/EEC of 17 September 1984 on the approximation of the laws of the Member States relating to welded unalloyed steel gas cylinders (OJ No L 300, 19. 11. 1984, p. 48).6. 387 L 0404: Council Directive 87/404/EEC of 25 June 1987 on the harmonization of the laws of the Member States relating to simple pressure vessels (OJ No L 220, 8. 8. 1987, p. 48), as amended by:- 390 L 0488: Council Directive 90/488/EEC of 17 September 1990 (OJ No L 270, 2. 10. 1990, p. 25),- 393 L 0068: Council Directive 93/68/EEC of 22 July 1993 (OJ No L 220, 30. 8. 1992, p. 1).ACTS OF WHICH THE PARTIES SHALL TAKE NOTE: The Parties take note of the content of the following acts:7. 389 X 0349: Commission Recommendation 89/349/EEC of 13 April 1989 on the reduction of chlorofluorocarbons by the aerosol industry (OJ No L 144, 27. 5. 1989, p. 56).8. C/328/92/p. 3: Commission Communication in the framework of the implementation of Council Directive 87/404/EEC of 25 June 1987, on simple pressure vessels, modified by Directive 90/488/EEC of 17 September 1991 (OJ No L 328, 12. 12. 1992, p. 3).IX. MEASURING INSTRUMENTSACTS REFERRED TO: 1. 371 L 0316: Council Directive 71/316/EEC of 26 July 1971 on the approximation of the laws of the Member States relating to common provisions for both measuring instruments and methods of metrological control (OJ No L 202, 6. 9. 1971, p. 1), as amended by:- 1 72 B: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland (OJ No L 73, 27. 3. 1972, p. 118),- 372 L 0427: Council Directive 72/427/EEC of 19 December 1972 (OJ No L 291, 28. 12. 1972, p. 156),- 1 79 H: Act concerning the Conditions of Accession and the Adjustments to the Treaties - Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19. 11. 1979, p. 109),- 383 L 0575: Council Directive 83/575/EEC of 26 October 1983 (OJ No L 332, 28. 11. 1983, p. 43),- 1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15. 11. 1985, p. 212),- 387 L 0355: Council Directive 87/355/EEC of 25 June 1987 (OJ No L 192, 11. 7. 1987, p. 46),- 388 L 0665: Council Directive 88/665/EEC of 21 December 1988 (OJ No L 382, 31. 12. 1988, p. 42),- 1 94 N: Act concerning the Conditions of Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded (OJ No C 241, 29. 8. 1994, p. 211).The provisions of the Directive shall, for the purposes of Decision 1/95, be read with the following adaptations:(a) To the first indent of point 3.1 of Annex I and to the first indent of point 3.1.1.1 (a) of Annex II, the following shall be added to the text in brackets:'TR for Turkey`;(b) the drawings to which Annex II point 3.2.1 refers shall be supplemented by the letters necessary for the sign TR.2. 371 L 0317: Council Directive 71/317/EEC of 26 July 1971 on the approximation of the laws of the Member States relating to 5 to 50 kilogram medium accuracy rectangular bar weights and 1 gram to 10 kilogram medium accuracy cylindrical weights (OJ No L 202, 6. 9. 1971, p. 14).3. 371 L 0318: Council Directive 71/318/EEC of 26 July 1971 on the approximation of the laws of the Member States relating to gas volume meters (OJ No L 202, 6. 9. 1971, p. 21), as amended by:- 374 L 0331: Commission Directive 74/331/EEC of 12 June 1974 (OJ No L 189, 12. 7. 1974, p. 9),- 378 L 0365: Commission Directive 78/365/EEC of 31 March 1978 (OJ No L 104, 18. 4. 1978, p. 26),- 382 L 0623: Commission Directive 82/623/EEC of 1 July 1982 (OJ No L 252, 27. 8. 1982, p. 5).4. 371 L 0319: Council Directive 71/319/EEC of 26 July 1971 on the approximation of the laws of the Member States relating to meters for liquids other than water (OJ No L 202, 6. 9. 1971, p. 32).5. 371 L 0347: Council Directive 71/347/EEC of 12 October 1971 on the approximation of the laws of the Member States relating to the measuring of the standard mass per storage volume of grain (OJ No L 239, 25. 10. 1971, p. 1), as amended by:- 1 72 B: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland (OJ No L 73, 27. 3. 1972, p. 119),- 1 79 H: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19. 11. 1979, p. 109),- 1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15. 11. 1985, p. 212),- 1 94 N: Act concerning the Conditions of Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded (OJ No C 241, 29. 8. 1994, p. 211).The provisions of the Directive shall, for the purposes of Decision 1/95, be read with the following adaptation:To Article 1 (a) the following is added between the brackets:'AB'nin standart dÃ ¶kme yogunlugu [(Unit: kg/hl - kilogram/hectolitre)] (in Turkish)`.6. 371 L 0348: Council Directive 71/348/EEC of 12 October 1971 on the approximation of the laws of the Member States relating to ancillary equipment for meters for liquids other than water (OJ No L 239, 25. 10. 1971, p. 9), as amended by:- 1 72 B: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland (OJ No L 73, 27. 3. 1972, p. 119),- 1 79 H: Act concerning the Conditions of Accession and the Adjustments to the Treaties - Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19. 11. 1979, p. 109),- 1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15. 11. 1985, p. 212),- 1 94 N: Act concerning the Conditions of Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded (OJ No C 241, 29. 8. 1994, p. 212).The provisions of the Directive shall, for the purposes of Decision 1/95, be read with the following adaptation:In Chapter IV of the Annex the following shall be added at the end of section 4.8.1:'1 Lira (Turkey)`.7. 371 L 0349: Council Directive 71/349/EEC of 12 October 1971 concerning the approximation of the laws of the Member States relating to the calibration of the tanks of vessels (OJ No L 239, 25. 10. 1971, p. 15).8. 373 L 0360: Council Directive 73/360/EEC of 19 November 1973 on the approximation of the laws of the Member States relating to non-automatic weighing machines (OJ No L 335, 5. 12. 1973, p. 1), as amended by:- 376 L 0696: Commission Directive 76/696/EEC of 27 July 1976 (OJ No L 236, 27. 8. 1976, p. 26),- 382 L 0622: Commission Directive 82/622/EEC of 1 July 1982 (OJ No L 252, 27. 8. 1982, p. 2),- 390 L 0384: Council Directive 90/384/EEC of 20 June 1990 on the harmonization of the laws of the Member States relating to non-automatic weighing instruments (OJ No L 189, 20. 7. 1990, p. 1), as corrected by OJ No L 258, 22. 9. 1990, p. 35.9. 373 L 0362: Council Directive 73/362/EEC of 19 November 1973 on the approximation of the laws of the Member States relating to material measures of length (OJ No L 335, 5. 12. 1973, p. 56), as amended by:- 378 L 0629: Council Directive 78/629/EEC of 19 June 1978 (OJ No L 206, 29. 7. 1978, p. 8),- 385 L 0146: Commission Directive 85/146/EEC of 31 January 1985 (OJ No L 54, 23. 2. 1985, p. 29).10. 374 L 0148: Council Directive 74/148/EEC of 4 March 1974 on the approximation of the laws of the Member States relating to weights of from 1 mg to 50 kg of above-medium accuracy (OJ No L 84, 28. 3. 1974, p. 3).11. 375 L 0033: Council Directive 75/33/EEC of 17 December 1974 on the approximation of the laws of the Member States relating to cold-water meters (OJ No L 14, 20. 1. 1975, p. 1).12. 375 L 0106: Council Directive 75/106/EEC of 19 December 1974 on the approximation of the laws of the Member States relating to the making-up by volume of certain prepackaged liquids (OJ No L 42, 15. 2. 1975, p. 1), as corrected by OJ No L 324, 16. 12. 1975, p. 31, as amended by:- 378 L 0891: Commission Directive 78/891/EEC of 28 September 1978 (OJ No L 311, 4. 11. 1978, p. 21),- 379 L 1005: Council Directive 79/1005/EEC of 23 November 1979 (OJ No L 308, 4. 12. 1979, p. 25),- 385 L 0010: Council Directive 85/10/EEC of 18 December 1984 (OJ No L 4, 5. 1. 1985, p. 20),- 388 L 0316: Council Directive 88/316/EEC of 7 June 1988 (OJ No L 143, 10. 6. 1988, p. 26), as corrected by OJ No L 189, 20. 7. 1988, p. 28,- 389 L 0676: Council Directive 89/676/EEC of 21 December 1989 (OJ No L 398, 30. 12. 1989, p. 18).13. 375 L 0107: Council Directive 75/107/EEC of 19 December 1974 on the approximation of the laws of the Member States relating to bottles used as measuring containers (OJ No L 42, 15. 2. 1975, p. 14).14. 375 L 0410: Council Directive 75/410/EEC of 24 June 1975 on the approximation of the laws of the Member States relating to continuous totalizing weighing machines (OJ No L 183, 14. 7. 1975, p. 25).15. 376 L 0211: Council Directive 76/211/EEC of 20 January 1976 on the approximation of the laws of the Member States relating to the making-up by weight or by volume of certain prepackaged products (OJ No L 46, 21. 2. 1976, p. 1), as amended by:- 378 L 0891: Commission Directive 78/891/EEC of 28 September 1978 (OJ No L 311, 4. 11. 1978, p. 21).16. Repealed17. 376 L 0765: Council Directive 76/765/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to alcoholometers and alcohol hydrometers (OJ No L 262, 27. 9. 1976, p. 143), as corrected by OJ No L 60, 5. 3. 1977, p. 26, as amended by:- 382 L 0624: Commission Directive 82/624/EEC of 1 July 1982 (OJ No L 252, 27. 8. 1982, p. 8).18. 376 L 0766: Council Directive 76/766/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to alcohol tables (OJ No L 262, 27. 9. 1976, p. 149).19. 376 L 0891: Council Directive 76/891/EEC of 4 November 1976 on the approximation of the laws of the Member States relating to electrical energy meters (OJ No L 336, 4. 12. 1976, p. 30), as amended by:- 382 L 0621: Commission Directive 82/621/EEC of 1 July 1982 (OJ No L 252, 27. 8. 1982, p. 1).20. 377 L 0095: Council Directive 77/95/EEC of 21 December 1976 on the approximation of the laws of the Member States relating to taximeters (OJ No L 26, 31. 1. 1977, p. 59).21. 377 L 0313: Council Directive 77/313/EEC of 7 April 1977 on the approximation of the laws of the Member States relating to measuring systems for liquids other than water (OJ No L 105, 28. 4. 1977, p. 18), as amended by:- 382 L 0625: Commission Directive 82/625/EEC of 1 July 1982 (OJ No L 252, 27. 8. 1982, p. 10).22. 378 L 1031: Council Directive 78/1031/EEC of 5 December 1978 on the approximation of the laws of the Member States relating to automatic checkweighing and weight grading machines (OJ No L 364, 27. 12. 1978, p. 1).23. 379 L 0830: Council Directive 79/830/EEC of 11 September 1979 on the approximation of the laws of the Member States relating to hot-water meters (OJ No L 259, 15. 10. 1979, p. 1).24. 380 L 0181: Council Directive 80/181/EEC of 20 December 1979 on the approximation of the laws of the Member States relating to units of measurement and on the repeal of Directive 71/354/EEC (OJ No L 39, 15. 2. 1980, p. 40), as corrected by OJ No L 296, 15. 10. 1981, p. 52, as amended by:- 385 L 0001: Council Directive 85/1/EEC of 18 December 1984 (OJ No L 2, 3. 1. 1985, p. 11),- 387 L 0355: Council Directive 87/355/EEC of 25 June 1987 (OJ No L 192, 11. 7. 1987, p. 46),- 389 L 0617: Council Directive 89/617/EEC of 27 November 1989 (OJ No L 357, 7. 12. 1989, p. 28).25. 380 L 0232: Council Directive 80/232/EEC of 15 January 1980 on the approximation of the laws of the Member States relating to the ranges of nominal quantities and nominal capacities permitted for certain prepackaged products (OJ No L 51, 25. 2. 1980, p. 1), as amended by:- 386 L 0096: Council Directive 86/96/EEC of 18 March 1986 (OJ No L 80, 25. 3. 1986, p. 55),- 387 L 0356: Council Directive 87/356/EEC of 25 June 1987 (OJ No L 192, 11. 7. 1987, p. 48).26. 386 L 0217: Council Directive 86/217/EEC of 26 May 1986 on the approximation of the laws of the Member States relating to tyre pressure gauges for motor vehicles (OJ No L 152, 6. 6. 1986, p. 48).27. 390 L 0384: Council Directive 90/384/EEC of 20 June 1990 on the harmonization of the laws of the Member States relating to non-automatic weighing instruments (OJ No L 189, 20. 7. 1990, p. 1), as corrected by OJ No L 258, 22. 9. 1990, p. 35, as amended by:- 393 L 0068: Council Directive 93/68/EEC of 22 July 1993 (OJ No L 220, 30. 8. 1993, p. 1).27a. 393 L 0042: Council Directive 93/42/EEC of 14 June 1993 concerning medical devices (OJ No L 169, 12. 7. 1993, p. 1).ACTS OF WHICH THE PARTIES SHALL TAKE NOTE: The Parties take note of the content of the following instruments:28. 376 X 0223: Commission Recommendation 76/223/EEC of 5 February 1976 to the Member States concerning units of measurement referred to in patent conventions (OJ No L 43, 19. 2. 1976, p. 22).29. C/64/73/p. 26: Communication from the Commission in application of Council Directive 71/316/EEC (OJ No C 64, 6. 8. 1973, p. 26).30. C/29/74/p. 33: Communication from the Commission in application of Council Directive 71/316/EEC (OJ No C 29, 18. 3. 1974, p. 33).31. C/108/74/p. 8: Communication from the Commission in application of Council Directive 71/316/EEC (OJ No C 108, 18. 9. 1974, p. 8).32. C/50/75/p. 1: Communication from the Commission in application of Council Directive 71/316/EEC (OJ No C 50, 3. 3. 1975, p. 1).33. C/66/76/p. 1: Communication from the Commission in application of Council Directive 71/316/EEC (OJ No C 66, 22. 3. 1976, p. 1).34. C/247/76/p. 1: Communication from the Commission in application of Council Directive 71/316/EEC (OJ No C 247, 20. 10. 1976, p. 1).35. C/298/76/p. 1: Communication from the Commission in application of Council Directive 71/316/EEC (OJ No C 298, 17. 12. 1976, p. 1).36. C/9/77/p. 1: Communication from the Commission in application of Council Directive 71/316/EEC (OJ No C 9, 13. 1. 1977, p. 1).37. C/53/77/p. 1: Communication from the Commission in application of Council Directive 71/316/EEC (OJ No C 53, 3. 3. 1977, p. 1).38. C/176/77/p. 1: Communication from the Commission in application of Council Directive 71/316/EEC (OJ No C 176, 25. 7. 1977, p. 1).39. C/79/78/p. 1: Communication from the Commission in application of Council Directive 71/316/EEC (OJ No C 79, 3. 4. 1978, p. 1).40. C/221/78/p. 1: Communication from the Commission in application of Council Directive 71/316/EEC (OJ No C 221, 18. 9. 1978, p. 1).41. C/47/79/p. 1: Communication from the Commission in application of Council Directive 71/316/EEC (OJ No C 47, 21. 2. 1979, p. 1).42. C/194/79/p. 1: Communication from the Commission in application of Council Directive 71/316/EEC (OJ No C 194, 31. 7. 1979, p. 1).43. C/40/80/p. 1: Communication from the Commission in application of Council Directive 71/316/EEC (OJ No C 40, 18. 2. 1980, p. 1).44. C/349/80/p. 1: Communication from the Commission in application of Council Directive 71/316/EEC (OJ No C 349, 31. 12. 1980, p. 1).45. C/297/81/p. 1: Communication from the Commission in application of Council Directive 71/316/EEC (OJ No C 297, 16. 11. 1981, p. 1).46. C/104/93/p. 9: Commission Communication pursuant to Article 5 (2) of Council Directive 90/384/EEC of 20 June 1990 on non-automatic weighing acts (OJ No L 104, 15. 4. 1993, p. 9).X. ELECTRICAL MATERIALACTS REFERRED TO: 1. 373 L 0023: Council Directive 73/23/EEC of 19 February 1973 on the harmonization of the laws of the Member States relating to electrical equipment designed for use within certain voltage limits (OJ No L 77, 26. 3. 1973, p. 29), as amended by:- 393 L 0068: Council Directive 93/68/EEC of 22 July 1993 (OJ No L 220, 30. 8. 1993, p. 1).2. 376 L 0117: Council Directive 76/117/EEC of 18 December 1975 on the approximation of the laws of the Member States concerning electrical equipment for use in potentially explosive atmospheres (OJ No L 24, 30. 1. 1976, p. 45).3. 379 L 0196: Council Directive 79/196/EEC of 6 February 1979 on the approximation of the laws of the Member States concerning electrical equipment for use in potentially explosive atmospheres employing certain types of protection (OJ No L 43, 20. 2. 1979, p. 20), as amended by:- 384 L 0047: Commission Directive 84/47/EEC of 16 January 1984 (OJ No L 31, 2. 2. 1984, p. 19),- 388 L 0571: Commission Directive 88/571/EEC of 10 November 1988 (OJ No L 311, 17. 11. 1988, p. 46),- 388 L 0665: Council Directive 88/665/EEC of 21 December 1988 (OJ No L 382, 31. 12. 1988, p. 42),- 390 L 0487: Council Directive 90/487/EEC of 17 September 1990 (OJ No L 270, 2. 10. 1990, p. 23).4. 382 L 0130: Council Directive 82/130/EEC of 15 February 1982 on the approximation of the laws of the Member States concerning electrical equipment for use in potentially explosive atmospheres in mines susceptible to firedamp (OJ No L 59, 2. 3. 1982, p. 10), as amended by:- 388 L 0035: Commission Directive 88/35/EEC of 2 December 1987 (OJ No L 20, 26. 1. 1988, p. 28),- 391 L 0269: Commission Directive 91/269/EEC of 30 April 1991 (OJ No L 134, 29. 5. 1991, p. 51),- 394 L 0044: Commission Directive 94/44/EC of 19 September 1994 (OJ No L 248, 23. 9. 1994, p. 22).5. 384 L 0539: Council Directive 84/539/EEC of 17 September 1984 on the approximation of the laws of the Member States relating to electro-medical equipment used in human or veterinary medicine (OJ No L 300, 19. 11. 1984, p. 179), as amended by:- 393 L 0042: Council Directive 93/42/EEC of 14 June 1993 (OJ No L 169, 12. 7. 1993, p. 1).6. 389 L 0336: Council Directive 89/336/EEC of 3 May 1989 on the approximation of the laws of the Member States relating to electromagnetic compatibility (OJ No L 139, 23. 5. 1989, p. 19), as amended by:- 392 L 0031: Council Directive 92/31/EEC of 28 April 1992 (OJ No L 126, 12. 5. 1992, p. 11),- 393 L 0068: Council Directive 93/68/EEC of 22 July 1993 (OJ No L 220, 30. 8. 1993, p. 1).7. 390 L 0385: Council Directive 90/385/EEC of 20 June 1990 on the approximation of the laws of the Member States relating to active implantable medical devices (OJ No L 189, 20. 7. 1990, p. 17), as amended by:- 393 L 0042: Council Directive 93/42/EEC of 14 June 1993 (OJ No L 169, 12. 7. 1993, p. 1),- 393 L 0068: Council Directive 93/68/EEC of 22 July 1993 (OJ No L 220, 30. 8. 1993, p. 1).7a. 394 L 0009: Directive 94/9/EC of the European Parliament and the Council of 23 March 1994 on the approximation of the laws of the Member States concerning equipment and protective systems intended for use in potentially explosive atmospheres (OJ No L 100, 19. 4. 1994, p. 1).7b. 394 L 0026: Commission Directive 94/26/EC of 15 June 1994 adapting to technical progress Council Directive 79/196/EEC on the approximation of the laws of the Member States concerning electrical equipment for use in potentially explosive atmospheres employing certain types of protection (OJ No L 157, 24. 6. 1994, p. 33).ACTS OF WHICH THE PARTIES SHALL TAKE NOTE: The Parties take note of the content of the following instruments:8. C/184/79/p. 1: Communication of the Commission within the framework of Council Directive 73/23/EEC of 19 February 1973 on the harmonization of the laws of the Member States relating to electrical equipment designed for use within certain voltage limits (OJ No C 184, 23. 7. 1979, p. 1), as amended by:- C/26/80/p. 2: Amendment to the Communication of the Commission (OJ No C 26, 2. 2. 1980, p. 2).9. C/107/80/p. 2: Communication of the Commission within the framework of Council Directive 73/23/EEC of 19 February 1973 on the harmonization of the laws of the Member States relating to electrical equipment designed for use within certain voltage limits (OJ No C 107, 30. 4. 1980, p. 2).10. C/199/80/p. 2: Third Communication of the Commission within the framework of Council Directive 73/23/EEC of 19 February 1973 on the harmonization of the laws of the Member States relating to electrical equipment designed for use within certain voltage limits (OJ No C 199, 5. 8. 1980, p. 2).11. C/59/82/p. 2: Commission Communication of 15 December 1981 concerning the operation of Council Directive 73/23/EEC of 19 February 1973 on the harmonization of the laws of the Member States relating to electrical equipment designed for use within certain voltage limits - the 'low-voltage Directive` (OJ No C 59, 9. 3. 1982, p. 2).12. C/235/84/p. 2: Fourth Communication of the Commission within the framework of Council Directive 73/23/EEC of 19 February 1973 on the harmonization of the laws of the Member States relating to electrical equipment designed for use within certain voltage limits (OJ No C 235, 5. 9. 1984, p. 2).13. C/166/85/p. 7: Fifth Commission Communication in the context of the implementation of Council Directive 73/23/EEC of 19 February 1973 on the harmonization of the laws of the Member States relating to electrical equipment designed for use within certain voltage limits (OJ No C 166, 5. 7. 1985, p. 7).14. C/168/88/p. 5: Commission Communication within the framework of Council Directive 73/23/EEC of 19 February 1973 on the harmonization of the laws of the Member States relating to electrical equipment designed for use within certain voltage limits (OJ No C 168, 27. 6. 1988, p. 5), as corrected by OJ No C 238, 13. 9. 1988, p. 4.15. C/46/81/p. 3: Communication of the Commission within the framework of Council Directive 76/117/EEC of 18 December 1975 on the approximation of the laws of the Member States concerning electrical equipment for use in potentially explosive atmospheres (OJ No C 46, 5. 3. 1981, p. 3).16. C/149/81/p. 1: Communication from the Commission in application of Council Directive 76/117/EEC of 18 December 1975 on the approximation of the laws of the Member States concerning electrical equipment for use in potentially explosive atmospheres (OJ No C 149, 18. 6. 1981, p. 1).17. 382 X 0490: Commission Recommendation 82/490/EEC of 6 July 1982 relating to the certificates of conformity provided for in Council Directive 76/117/EEC of 18 December 1975 on the approximation of the laws of the Member States concerning electrical equipment for use in potentially explosive atmospheres (OJ No L 18, 27. 7. 1982, p. 27).18. C/328/82/p. 2: First Commission Communication pursuant to Council Directive 79/196/EEC of 6 February 1979 on the approximation of the laws of the Member States concerning electrical equipment for use in potentially explosive atmospheres employing certain types of protection (OJ No C 328, 14. 12. 1982, p. 2) and Annex (OJ No C 328A, 14. 12. 1982, p. 1).19. C/356/83/p. 20: Second Commission Communication pursuant to Council Directive 79/196/EEC of 6 February 1979 on the approximation of the laws of the Member States concerning electrical equipment for use in potentially explosive atmospheres employing certain types of protection (OJ No C 356, 31. 12. 1983, p. 20) and Annex (OJ No C 356A, 31. 12. 1983, p. 1).20. C/194/86/p. 3: Commission Communication within the framework of Council Directive 76/117/EEC of 18 December 1975 on the approximation of the laws of the Member States concerning electrical equipment for use in potentially explosive atmospheres (OJ No C 194, 1. 8. 1986, p. 3).21. C/311/87/p. 3: Commission Communication pursuant to Council Directive 82/130/EEC of 15 February 1982 on the approximation of the laws of the Member States concerning electrical equipment for use in potentially explosive atmospheres in mines susceptible to firedamp (OJ No C 311, 21. 11. 1987, p. 3).22. C/44/92/p. 12: Commission Communication in the framework of the implementation of the 'New Approach` Directives, 'Electromagnetic Compatibility` Council Directive 89/336/EEC of 3 May 1989 (OJ No C 44, 19. 2. 1992, p. 2).23. C/90/92/p. 2: Commission Communication in the framework of the implementation of Council Directive 89/336/EEC of 3 May 1989, in relation to electromagnetic compatibility (OJ No C 90, 10. 4. 1992, p. 2).24. C/210/92/p. 1: Commission Communication within the framework of Council Directive 73/23/EEC of 19 February 1973 on the harmonization of the laws of the Member States relating to electrical equipment designed for use within certain voltage limits (OJ No C 210, 15. 8. 1992, p. 1).25. C/18/93/p. 4: Commission Communication within the framework of Council Directive 73/23/EEC of 19 February 1973 on the harmonization of the laws of the Member States relating to electrical equipment designed for use within certain voltage limits (OJ No C 18, 23. 1. 1993, p. 4).XI. TEXTILESACTS REFERRED TO: 1. 371 L 0307: Council Directive 71/307/EEC of 26 July 1971 on the approximation of the laws of the Member States relating to textile names (OJ No L 185, 16. 8. 1971, p. 16), as amended by:- 1 72 B: Act concerning the Conditions of Accession and Adjustment to the Treaties - Accession to the European Communities of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland (OJ No L 73, 27. 3. 1972, p. 118),- 1 79 H: Act concerning the conditions of Accession and the Adjustments to the Treaties - Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19. 11. 1979, p. 109),- 383 L 0623: Council Directive 83/623/EEC of 25 November 1983 (OJ No L 353, 15. 12. 1983, p. 8),- 1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15. 11. 1985, p. 219),- 387 L 0140: Commission Directive 87/140/EEC of 6 February 1987 (OJ No L 56, 26. 2. 1987, p. 24),- 1 94 N: Act concerning the Conditions of Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded (OJ No C 241, 29. 8. 1994, p. 212).The provisions of the Directive shall, for the purposes of Decision 1/95, be read with the following adaptation:The following shall be added to Article 5.1:'"YÃ ¼n Elyafi (hayvanin sirt bÃ ¶lgesinden elde edilen)" or "YÃ ¼n Elyafi (hayvanin karin bÃ ¶lgesinden elde edilen)" in Turkish`.2. 372 L 0276: Council Directive 72/276/EEC of 17 July 1972 on the approximation of the laws of the Member States relating to certain methods for the quantitative analysis of binary textile fibre mixtures (OJ No L 173, 31. 7. 1972, p. 1), as amended by:- 379 L 0076: Commission Directive 79/76/EEC of 21 December 1978 (OJ No L 17, 24. 1. 1979, p. 17),- 381 L 0075: Council Directive 81/75/EEC of 17 February 1981 (OJ No L 57, 4. 3. 1981, p. 23),- 387 L 0184: Commission Directive 87/184/EEC of 6 February 1987 (OJ No L 75, 17. 3. 1987, p. 21).3. 373 L 0044: Council Directive 73/44/EEC of 26 February 1973 on the approximation of the laws of the Member States relating to the quantitative analysis of ternary fibre mixtures (OJ No L 83, 30. 3. 1973, p. 1).4. 375 L 0036: Council Directive 75/36/EEC of 17 December 1974 supplementing Directive 71/307/EEC on the approximation of the laws of the Member States relating to textile names (OJ No L 14, 20. 1. 1975, p. 15).ACTS OF WHICH THE PARTIES SHALL TAKE NOTE: The Parties take note of the content of the following acts:5. 387 X 0142: Commission Recommendation 87/142/EEC of 6 February 1987 on certain methods for the removal of non-fibrous matter prior to quantitative analysis of fibre mixtures (OJ No L 57, 27. 2. 1987, p. 52).6. 387 X 0185: Commission Recommendation 87/185/EEC of 6 February 1987 on quantitative methods of analysis for the identification of acrylic and modacrylic fibres, chlorofibres and trivinyl fibres (OJ No L 75, 17. 3. 1987, p. 28).XII. FOODSTUFFSACTS REFERRED TO: 1. 362 L 2645: Council Directive of 23 October 1962 on the approximation of the rules of the Member States concerning the colouring matters authorized for use in foodstuffs intended for human consumption (OJ No L 115, 11. 11. 1962, p. 2645/62), as amended by:- 365 L 0469: Council Directive 65/469/EEC of 25 October 1965 (OJ No 178, 26. 10. 1965, p. 2793/65),- 367 L 0653: Council Directive 67/653/EEC of 24 October 1967 (OJ No 263, 30. 10. 1967, p. 4),- 368 L 0419: Council Directive 68/419/EEC of 20 December 1968 (OJ No L 309, 24. 12. 1968, p. 24),- 370 L 0358: Council Directive 70/358/EEC of 13 July 1970 (OJ No L 157, 18. 7. 1970, p. 36),- 1 72 B: Act concerning the Conditions of Accession and Adjustment to the Treaties - Accession of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland (OJ No L 73, 27. 3. 1972, p. 120),- 376 L 0399: Council Directive 76/399/EEC of 6 April 1976 (OJ No L 108, 26. 4. 1976, p. 19),- 378 L 0144: Council Directive 78/144/EEC of 30 January 1978 (OJ No L 44, 15. 2. 1978, p. 20),- 1 79 H: Acts concerning the conditions of Accession and the Adjustments to the Treaties - Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19. 11. 1979, p. 110),- 381 L 0020: Council Directive 81/20/EEC of 20 January 1981 (OJ No L 43, 14. 2. 1981, p. 11),- 385 L 0007: Council Directive 85/7/EEC of 19 December 1984 (OJ No L 2, 3. 1. 1985, p. 22),- 1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15. 11. 1985, p. 214),- 395 L 0045: Commission Directive 95/45/EC of 26 July 1995 (OJ No L 226, 22. 9. 1995, p. 1).2. Repealed.3. 365 L 0066: Council Directive 65/66/EEC of 26 January 1965 laying down specific criteria of purity for preservatives authorized for use in foodstuffs intended for human consumption (OJ No 22, 9. 2. 1965, p. 373/65), as amended by:- 367 L 0428: Council Directive 67/428/EEC of 27 June 1967 (OJ No 148, 11. 7. 1967, p. 10),- 376 L 0463: Council Directive 76/463/EEC of 4 May 1976 (OJ No L 126, 14. 5. 1976, p. 33),- 386 L 0604: Council Directive 86/604/EEC of 8 December 1986 (OJ No L 352, 13. 12. 1986, p. 45).4. 367 L 0427: Council Directive 67/427/EEC of 27 June 1967 on the use of certain preservatives for the surface treatment of citrus fruit and on the control measures to be used for the qualitative and quantitative analysis of preservatives in and on citrus fruit (OJ No L 148, 11. 7. 1967, p. 1).5. Repealed.6. 373 L 0241: Council Directive 73/241/EEC of 24 July 1973 on the approximation of the laws of the Member States relating to cocoa and chocolate products intended for human consumption (OJ No L 228, 16. 8. 1973, p. 23), as amended by:- 374 L 0411: Council Directive 74/411/EEC of 1 August 1974 (OJ No L 221, 12. 8. 1974, p. 17),- 374 L 0644: Council Directive 74/644/EEC of 19 December 1974 (OJ No L 349, 28. 12. 1974, p. 63),- 375 L 0155: Council Directive 75/155/EEC of 4 March 1975 (OJ No L 64, 11. 3. 1975, p. 21),- 376 L 0628: Council Directive 76/628/EEC of 20 July 1976 (OJ No L 223, 16. 8. 1976, p. 1),- 378 L 0609: Council Directive 78/609/EEC of 29 June 1978 (OJ No L 197, 22. 7. 1978, p. 10),- 378 L 0842: Council Directive 78/842/EEC of 10 October 1978 (OJ No L 291, 17. 10. 1978, p. 15),- 1 79 H: Acts concerning the Conditions of Accession and the Adjustments to the Treaties - Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19. 11. 1979, p. 110),- 380 L 0608: Council Directive 80/608/EEC of 30 June 1980 (OJ No L 170, 3. 7. 1980, p. 33),- 385 L 0007: Council Directive 85/7/EEC of 19 December 1984 (OJ No L 2, 31. 1. 1985, p. 22),- 1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15. 11. 1985, p. 216),- 389 L 0344: Council Directive 89/344/EEC of 3 May 1989 (OJ No L 142, 25. 5. 1989, p. 19).7. 373 L 0437: Council Directive 73/437/EEC of 11 December 1973 on the approximation of the laws of the Member States concerning certain sugars intended for human consumption (OJ No L 356, 27. 12. 1973, p. 71), as amended by:- 1 79 H: Act concerning the Conditions of Accession and the Adjustments to the Treaties - Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19. 11. 1979, p. 110),- 1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15. 11. 1985, p. 216).8. 374 L 0329: Council Directive 74/329/EEC of 18 June 1974 on the approximation of the laws of the Member States relating to emulsifiers, stabilizers, thickeners and gelling agents for use in foodstuffs (OJ No L 189, 12. 7. 1974, p. 1), as amended by:- 378 L 0612: Council Directive 78/612/EEC of 29 June 1978 (OJ No L 197, 22. 7. 1978, p. 22),- 1 79 H: Act concerning the Conditions of Accession and the Adjustments to the Treaties - Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19. 11. 1979, p. 110),- 380 L 0597: Council Directive 80/597/EEC of 29 May 1980 (OJ No L 155, 23. 6. 1980, p. 23),- 385 L 0006: Council Directive 85/6/EEC of 19 December 1984 (OJ No L 2, 3. 1. 1985, p. 21),- 385 L 0007: Council Directive 85/7/EEC of 19 December 1984 (OJ No L 2, 3. 1. 1985, p. 22),- 1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15. 11. 1985, p. 216),- 386 L 0102: Council Directive 86/102/EEC of 24 March 1986 (OJ No L 88, 3. 4. 1986, p. 40),- 389 L 0393: Council Directive 89/393/EEC of 14 June 1989 (OJ No L 186, 30. 6. 1989, p. 13).9. 374 L 0409: Council Directive 74/409/EEC of 22 July 1974 on the harmonization of the laws of the Member States relating to honey (OJ No L 221, 12. 8. 1974, p. 10), as amended by:- 1 79 H: Act concerning the Conditions of Accession and the Adjustments to the Treaties - Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19. 11. 1979, p. 110),- 1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15. 11. 1985, p. 216).10. Repealed.11. 376 L 0118: Council Directive 76/118/EEC of 18 December 1975 on the approximation of the laws of the Member States relating to certain partly or wholly dehydrated preserved milk for human consumption (OJ No L 24, 30. 1. 1976, p. 49), as amended by:- 378 L 0630: Council Directive 78/630/EEC of 19 June 1978 (OJ No L 206, 29. 7. 1978, p. 12),- 1 79 H: Act concerning the Conditions of Accession and the Adjustments to the Treaties - Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19. 11. 1979, p. 110),- 383 L 0635: Council Directive 83/635/EEC of 13 December 1983 (OJ No L 357, 21. 12. 1983, p. 37),- 1 85 I: Act concerning the Conditions of Accession and the Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15. 11. 1985, pp. 216 and 217),- 1 94 N: Act concerning the Conditions of Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded (OJ No C 241, 29. 8. 1994, p. 212).12. 376 L 0621: Council Directive 76/621/EEC of 20 July 1976 relating to the fixing of the maximum level of erucic acid in oils and fats intended as such for human consumption and in foodstuffs containing added oils or fats (OJ No L 202, 28. 7. 1976, p. 35), as amended by:- 1 79 H: Act concerning the Conditions of Accession and the Adjustments to the Treaties - Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19. 11. 1979, p. 110),- 1 85 I: Act concerning the Conditions of Accession and the Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15. 11. 1985, p. 216).13. 376 L 0895: Council Directive 76/895/EEC of 23 November 1976 relating to the fixing of maximum levels for pesticide residues in and on fruit and vegetables (OJ No L 340, 9. 12. 1976, p. 26), as amended by:- 380 L 0428: Commission Directive 80/428/EEC of 28 March 1980 (OJ No L 102, 19. 4. 1980, p. 26),- 381 L 0036: Council Directive 81/36/EEC of 9 February 1981 (OJ No L 46, 19. 2. 1981, p. 33),- 382 L 0528: Council Directive 82/528/EEC of 19 July 1982 (OJ No L 234, 9. 8. 1982, p. 1),- 388 L 0298: Council Directive 88/298/EEC of 16 May 1988 (OJ No L 126, 20. 5. 1988, p. 53),- 389 L 0186: Council Directive 89/186/EEC of 6 March 1989 (OJ No L 66, 10. 3. 1989, p. 36),- 393 L 0058: Council Directive 93/58/EEC of 29 June 1993 (OJ No L 211, 23. 8. 1993, p. 6).14. 377 L 0436: Council Directive 77/436/EEC of 27 June 1977 on the approximation of the laws of the Member States relating to coffee extracts and chicory extracts (OJ No L 172, 12. 7. 1977, p. 20), as amended by:- 1 79 H: Act concerning the Conditions of Accession and the Adjustments to the Treaties - Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19. 11. 1979, p. 17),- 1 85 I: Act concerning the Conditions of Accession and the Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15. 11. 1985, p. 217),- 385 L 0007: Council Directive 85/7/EEC of 19 December 1984 (OJ No L 2, 3. 1. 1985, p. 22),- 385 L 0573: Council Directive 85/573/EEC of 19 December 1985 (OJ No L 372, 31. 12. 1985, p. 22).15. 378 L 0142: Council Directive 78/142/EEC of 30 January 1978 on the approximation of the laws of the Member States relating to materials and articles which contain vinyl chloride monomer and are intended to come into contact with foodstuffs (OJ No L 44, 15. 2. 1978, p. 15), as corrected by OJ No L 163, 20. 6. 1978, p. 24.16. 378 L 0663: Council Directive 78/663/EEC of 25 July 1978 laying down specific criteria of purity for emulsifiers, stabilizers, thickeners and gelling agents for use in foodstuffs (OJ No L 223, 14. 8. 1978, p. 7), as corrected by OJ No L 296, 21. 10. 1978, p. 50, and OJ No L 91, 10. 4. 1979, p. 7, as amended by:- 382 L 0504: Council Directive 82/504/EEC of 12 July 1982 (OJ No L 230, 5. 8. 1982, p. 35),- 390 L 0612: Commission Directive 90/612/EEC of 26 October 1990 (OJ No L 326, 24. 11. 1990, p. 58),- 392 L 0004: Commission Directive 92/4/EEC of 10 February 1992 (OJ No L 55, 29. 2. 1992, p. 96),- 395 L 0031: Commission Directive 95/31/EC of 5 July 1995 (OJ No L 178, 28. 7. 1995, p. 1).17. 378 L 0664: Council Directive 78/664/EEC of 25 July 1978 laying down specific criteria of purity for antioxidants which may be used in foodstuffs intended for human consumption (OJ No L 223, 14. 8. 1978, p. 30), as amended by:- 382 L 0712: Council Directive 82/712/EEC of 18 October 1982 (OJ No L 297, 23. 10. 1982, p. 31).18. 379 L 0112: Council Directive 79/112/EEC of 18 December 1978 on the approximation of the laws of the Member States relating to the labelling, presentation and advertising of foodstuffs (OJ No L 33, 8. 2. 1979, p. 1), as amended by:- 1 79 H: Act concerning the Conditions of Accession and the Adjustments to the Treaties - Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19. 11. 1979, p. 17),- 1 85 I: Act concerning the Conditions of Accession and Adjustment to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15. 11. 1985, p. 218),- 385 L 0007: Council Directive 85/7/EEC of 19 December 1984 (OJ No L 2, 3. 1. 1985, p. 22),- 386 L 0197: Council Directive 86/197/EEC of 26 May 1986 (OJ No L 144, 29. 5. 1986, p. 38),- 389 L 0395: Council Directive 89/395/EEC of 14 June 1989 (OJ No L 186, 30. 6. 1989, p. 17),- 391 L 0072: Commission Directive 91/72/EEC of 16 January 1991 (OJ No L 42, 15. 2. 1991, p. 27),- 393 L 0102: Commission Directive 93/102/EC of 16 November 1993 (OJ No L 291, 25. 11. 1993, p. 14),- 1 94 N: Act concerning the Conditions of Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded (OJ No C 241, 29. 8. 1994, p. 213),- 394 D 0054: Commission Directive 94/54/EC of 18 November 1994 (OJ No L 300, 23. 11. 1994, p. 4).The provisions of the Directive shall, for the purposes of Decision 1/95, be read with the following adaptations:(a) the following shall be added to Article 5.3:'in Turkish "Isinlanmis" veya "ionize isinlamaya tabi tutulmus.".`;(b) in Article 9 (6), the corresponding heading in the Harmonized System to CN codes 2206 00 91, 2206 00 93 and 2206 00 99 is 22 06;(c) the following shall be added to Article 9a.2:'In Turkish "tarihine kadar tÃ ¼ketin".`;(d) in Article 10a, the corresponding heading in the Harmonized System to tariff heading Nos 2204 and 2205 is 2204.19. 379 L 0693: Council Directive 79/693/EEC of 24 July 1979 on the approximation of the laws of the Member States relating to fruit jams, jellies and marmalades and chestnut purÃ ©e (OJ No L 205, 13. 8. 1979, p. 5), as amended by:- 380 L 1276: Council Directive 80/1276/EEC of 22 December 1980 (OJ No L 375, 31. 12. 1980, p. 77),- 1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15. 11. 1985, p. 217),- 388 L 0593: Council Directive 88/593/EEC of 18 November 1988 (OJ No L 318, 25. 11. 1988, p. 44).20. 379 L 0700: Commission Directive 79/700/EEC of 24 July 1979 establishing Community methods of sampling for the official control of pesticide residues in and on fruit and vegetables (OJ No L 207, 15. 8. 1979, p. 26).21. 379 L 0796: First Commission Directive 79/796/EEC of 26 July 1979 laying down Community methods of analysis for testing certain sugars intended for human consumption (OJ No L 239, 22. 9. 1979, p. 24).22. 379 L 1066: First Commission Directive 79/1066/EEC of 13 November 1979 laying down Community methods of analysis for testing coffee extracts and chicory extracts (OJ No L 327, 24. 12. 1979, p. 17).23. 379 L 1067: First Commission Directive 79/1067/EEC of 13 November 1979 laying down Community methods of analysis for testing certain partly or wholly dehydrated preserved milk for human consumption (OJ No L 327, 24. 12. 1979, p. 29).24. 380 L 0590: Commission Directive 80/590/EEC of 9 June 1980 determining the symbol that may accompany materials and articles intended to come into contact with foodstuffs (OJ No L 151, 19. 6. 1980, p. 21), as amended by:- 1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15. 11. 1985, p. 217),- 1 94 N: Act concerning the Conditions of Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded (OJ No C 241, 29. 8. 1994, p. 213).The provisions of the Directive shall, for the purposes of Decision 1/95, be read with the following adaptations:(a) The following shall be added to the title of the Annex:'EK` (Turkish);(b) The following shall be added to the text in the Annex:'sembol` (Turkish).25. 380 L 0766: Commission Directive 80/766/EEC of 8 July 1980 laying down the Community method of analysis for the official control of the vinyl chloride monomer level in materials and articles which are intended to come into contact with foodstuffs (OJ No L 213, 16. 8. 1980, p. 42).26. 380 L 0777: Council Directive 80/777/EEC of 15 July 1980 on the approximation of the laws of the Member States relating to the exploitation and marketing of natural mineral waters (OJ No L 229, 30. 8. 1980, p. 1), as amended by:- 380 L 1276: Council Directive 80/1276/EEC of 22 December 1980 (OJ No L 375, 31. 12. 1980, p. 77),- 385 L 0007: Council Directive 85/7/EEC of 19 December 1984 (OJ No L 2, 3. 1. 1985, p. 22),- 1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15. 11. 1985, p. 217).27. 380 L 0891: Commission Directive 80/891/EEC of 25 July 1980 relating to the Community method of analysis for determining the erucic acid content in oils and fats intended to be used as such for human consumption and foodstuffs containing added oils or fats (OJ No L 254, 27. 9. 1980, p. 35).28. 381 L 0432: Commission Directive 81/432/EEC of 29 April 1981 laying down Community methods of analysis for the official control of vinyl chloride released by materials and articles into foodstuffs (OJ No L 167, 24. 6. 1981, p. 6).29. 381 L 0712: First Commission Directive 81/712/EEC of 28 July 1981 laying down Community methods of analysis for verifying that certain additives used in foodstuffs satisfy criteria of purity (OJ No L 257, 10. 9. 1981, p. 1).30. 382 L 0711: Council Directive 82/711/EEC of 18 October 1982 laying down the basic rules necessary for testing migration of the constituents of plastic materials and articles intended to come into contact with foodstuffs (OJ No L 297, 23. 10. 1982, p. 26), as amended by:- 393 L 0008: Commission Directive 93/8/EEC of 15 March 1993 (OJ No L 90, 14. 4. 1993, p. 22).31. Repealed.32. 383 L 0417: Council Directive 83/417/EEC of 25 July 1983 on the approximation of the laws of the Member States relating to certain lactoproteins (caseins and caseinates) intended for human consumption (OJ No L 237, 26. 8. 1983, p. 25), as amended by:- 1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15. 11. 1985, p. 217).33. Repealed.34. 384 L 0500: Council Directive 84/500/EEC of 15 October 1984 on the approximation of the laws of the Member States relating to ceramic articles intended to come into contact with foodstuffs (OJ No L 277, 20. 10. 1984, p. 12).35. 385 L 0503: First Commission Directive 85/503/EEC of 25 October 1985 on methods of analysis for edible caseins and caseinates (OJ No L 308, 20. 11. 1985, p. 12).36. 385 L 0572: Council Directive 85/572/EEC of 19 December 1985 laying down the list of simulants to be used for testing migration of constituents of plastic materials and articles intended to come into contact with foodstuffs (OJ No L 372, 31. 12. 1985, p. 14).37. 385 L 0591: Council Directive 85/591/EEC of 20 December 1985 concerning the introduction of Community methods of sampling and analysis for the monitoring of foodstuffs intended for human consumption (OJ No L 372, 31. 12. 1985, p. 50).38. 386 L 0362: Council Directive 86/362/EEC of 24 July 1986 on the fixing of maximum levels for pesticide residues in and on cereals (OJ No L 221, 7. 8. 1986, p. 37), as amended by:- 388 L 0298: Council Directive 88/298/EEC of 16 May 1988 (OJ No L 126, 20. 5. 1988, p. 53),- 393 L 0057: Council Directive 93/57/EEC of 29 June 1993 (OJ No L 211, 23. 8. 1993, p. 1),- 394 L 0029: Council Directive 94/29/EC of 23 June 1994 (OJ No L 189, 23. 7. 1994, p. 67),- 395 L 0039: Council Directive 95/39/EC of 17 July 1995 (OJ No L 197, 22. 8. 1995, p. 29).39. 386 L 0363: Council Directive 86/363/EEC of 24 July 1986 on the fixing of maximum levels for pesticide residues in and on foodstuffs of animal origin (OJ No L 221, 7. 8. 1986, p. 43), as amended by:- 393 L 0057: Council Directive 93/57/EEC of 29 June 1993 (OJ No L 211, 23. 8. 1993, p. 1),- 394 L 0029: Council Directive 94/29/EC of 23 June 1994 (OJ No L 189, 23. 7. 1994, p. 67),- 395 L 0039: Council Directive 95/39/EC of 17 July 1995 (OJ No L 197, 22. 8. 1995, p. 29).40. 386 L 0424: First Commission Directive 86/424/EEC of 15 July 1986 laying down methods of sampling for chemical analysis of edible caseins and caseinates (OJ No L 243, 28. 8. 1986, p. 29).41. 387 L 0250: Commission Directive 87/250/EEC of 15 April 1987 on the indication of alcoholic strength by volume in the labelling of alcoholic beverages for sale to the ultimate consumer (OJ No L 113, 30. 4. 1987, p. 57).42. 387 L 0524: First Commission Directive 87/524/EEC of 6 October 1987 laying down Community methods of sampling for chemical analysis for the monitoring of preserved milk products (OJ No L 306, 28. 10. 1987, p. 24).43. 388 L 0344: Council Directive 88/344/EEC of 13 June 1988 on the approximation of the laws of the Member States on extraction solvents used in the production of foodstuffs and food ingredients (OJ No L 157, 24. 6. 1988, p. 28), as amended by:- 392 L 0115: Council Directive 92/115/EEC of 17 December 1992 (OJ No L 409, 31. 12. 1992, p. 31),- 394 L 0052: Directive 94/52/EC of the European Parliament and of the Council of 7 December 1994 (OJ No L 331, 21. 12. 1994, p. 10).44. 388 L 0388: Council Directive 88/388/EEC of 22 June 1988 on the approximation of the laws of the Member States relating to flavourings for use in foodstuffs and to source materials for their production (OJ No L 184, 15. 7. 1988, p. 61), as corrected by OJ No L 345, 14. 12. 1988, p. 29, as amended by:- 391 L 0071: Commission Directive 91/71/EEC of 16 January 1991 (OJ No L 42, 15. 2. 1991, p. 25).45. 388 D 0389: Council Decision 88/389/EEC of 22 June 1988 on the establishment, by the Commission, of an inventory of the source materials and substances used in the preparation of flavourings (OJ No L 184, 15. 7. 1988, p. 67).46. 389 L 0107: Council Directive 89/107/EEC of 21 December 1988 on the approximation of the laws of the Member States concerning food additives authorized for use in foodstuffs intended for human consumption (OJ No L 40, 11. 2. 1989, p. 27), as amended by:- 394 L 0034: European Parliament and Council Directive 94/34/EC of 30 June 1994 (OJ No L 237, 10. 9. 1994, p. 1).47. 389 L 0108: Council Directive 89/108/EEC of 21 December 1988 on the approximation of the laws of the Member States relating to quick-frozen foodstuffs for human consumption (OJ No L 40, 11. 2. 1989, p. 34), as amended by:- 1 94 N: Act concerning the Conditions of Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded (OJ No C 241, 29. 8. 1994, p. 213).The provisions of the Directive shall, for the purposes of Decision 1/95, be read with the following adaptation:The following shall be added to Article 8 (1) (a):- in Turkish 'sok dondurulmus`.48. 389 L 0109: Council Directive 89/109/EEC of 21 December 1988 on the approximation of the laws of the Member States relating to materials and articles intended to come into contact with foodstuffs (OJ No L 40, 11. 2. 1989, p. 38), as corrected by OJ No L 347, 28. 11. 1989, p. 37.49. 389 L 0396: Council Directive 89/396/EEC of 14 June 1989 on indications or marks identifying the lot to which a foodstuff belongs (OJ No L 186, 30. 6. 1989, p. 21), as amended by:- 391 L 0238: Council Directive 91/238/EEC of 22 April 1991 (OJ No L 107, 27. 4. 1991, p. 50),- 392 L 0011: Council Directive 92/11/EEC of 3 March 1992 (OJ No L 65, 11. 3. 1992, p. 32).50. 389 L 0397: Council Directive 89/397/EEC of 14 June 1989 on the official control of foodstuffs (OJ No L 186, 30. 6. 1989, p. 23).51. 389 L 0398: Council Directive 89/398/EEC of 3 May 1989 on the approximation of the laws of the Member States relating to foodstuffs intended for particular nutritional uses (OJ No L 186, 30. 6. 1989, p. 27).52. 390 L 0128: Commission Directive 90/128/EEC of 23 February 1990 relating to plastic materials and articles intended to come into contact with foodstuffs (OJ No L 75, 21. 3. 1990, p. 19), as amended by:- 392 L 0039: Council Directive 92/39/EEC of 14 May 1992 (OJ No L 168, 23. 6. 1992, p. 21),- 393 L 0009: Council Directive 93/9/EEC of 15 March 1993 (OJ No L 90, 14. 4. 1993, p. 26),- 395 L 0003: Commission Directive 95/3/EC of 14 February 1994 (OJ No L 41, 23. 2. 1995, p. 44).53. 390 L 0496: Council Directive 90/496/EEC of 24 September 1990 on nutrition labelling for foodstuffs (OJ No L 276, 6. 10. 1990, p. 40).54. 390 L 0642: Council Directive 90/642/EEC of 27 November 1990 on the fixing of maximum levels for pesticide residues in and on certain products on plant origin, including fruit and vegetables (OJ No L 350, 14. 12. 1990, p. 71), as amended by:- 393 L 0058: Council Directive 93/58/EEC of 29 June 1993 (OJ No L 211, 23. 8. 1993, p. 6),- 394 L 0030: Council Directive 94/30/EC of 23 June 1994 (OJ No L 189, 23. 7. 1994, p. 70),- 395 L 0061: Council Directive 95/61/EC of 29 November 1995 (OJ No L 292, 7. 12. 1995, p. 24).54a. 391 L 0321: Commission Directive 91/321/EEC of 14 May 1991 on infant formulae and follow-on formulae (OJ No L 175, 4. 7. 1991, p. 35), as amended by:- 1 94 N: Act concerning the Conditions of Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded (OJ No C 241, 29. 8. 1994, p. 213).The provisions of the Directive shall, for the purposes of Decision 1/95, be read with the following adaptations:(a) In Article 7.1, the following indents should be added to the first paragraph:- in Turkish: 'bebek mamasi` and 'devam mamasi`;(b) In Article 7.1, the following indents shall be added to the second paragraph:- in Turkish: 'bebek sÃ ¼tÃ ¼` and 'devam sÃ ¼tÃ ¼`.54b. 391 R 2092: Council Regulation (EEC) No 2092/91 of 24 June 1991 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs (OJ No L 198, 22. 7. 1991, p. 1), as amended by:- 392 R 0094: Commission Regulation (EEC) No 94/92 of 14 January 1992 (OJ No L 11, 17. 1. 1992, p. 14),- 392 R 1535: Commission Regulation (EEC) No 1535/92 of 15 June 1992 (OJ No L 162, 16. 6. 1992, p. 15),- 392 R 2083: Council Regulation (EEC) No 2083/92 of 14 July 1992 (OJ No L 208, 24. 7. 1992, p. 15),- 392 R 2457: Commission Regulation (EEC) No 2457/92 of 30 November 1992 (OJ No L 350, 1. 12. 1992, p. 56),- 392 R 3713: Commission Regulation (EEC) No 3713/92 of 22 December 1992 (OJ No L 378, 23. 12. 1992, p. 21),- 393 R 2608: Commission Regulation (EEC) No 2608/93 of 23 September 1993 (OJ No L 239, 24. 9. 1993, p. 10),- 394 R 0468: Commission Regulation (EC) No 468/94 of 2 March 1994 (OJ No L 59, 3. 3. 1994, p. 1),- 394 R 0688: Commission Regulation (EC) No 688/94 of 28 March 1994 (OJ No L 84, 29. 3. 1994, p. 9),- 394 R 1468: Council Regulation (EC) No 1468/94 of 20 June 1994 (OJ No L 159, 28. 6. 1994, p. 11),- 394 R 2381: Commission Regulation (EC) No 2381/94 of 30 September 1994 (OJ No L 255, 1. 10. 1994, p. 84),- 394 R 2580: Commission Regulation (EC) No 2580/94 of 24 October 1994 (OJ No L 273, 25. 10. 1994, p. 7),- 395 R 0529: Commission Regulation (EC) No 529/95 of 9 March 1995 (OJ No L 54, 10. 3. 1995, p. 10),- 395 R 1201: Commission Regulation (EC) No 1201/95 of 29 May 1995 (OJ No L 119, 30. 5. 1995, p. 9),- 395 R 1202: Commission Regulation (EC) No 1202/95 of 29 May 1995 (OJ No L 119, 30. 5. 1995, p. 11),- 395 R 1935: Council Regulation (EC) No 1935/95 of 22 June 1995 (OJ No L 186, 5. 8. 1995, p. 1).The provisions of the Regulation shall, for the purposes of Decision 1/95, be read with the following adaptation:Article 2 shall be amended as follows:the following indents shall be added:'- in Turkish: "organik"`.54c. 392 L 0001: Commission Directive 92/1/EEC of 13 January 1992 on the monitoring of temperatures in the means of transport, warehousing and storage of quick-frozen foodstuffs intended for human consumption (OJ No L 34, 11. 2. 1992, p. 28).54d. 392 L 0002: Commission Directive 92/2/EEC of 13 January 1992 laying down the sampling procedure and the Community method of analysis for the official control of the temperatures of quick-frozen foods intended for human consumption (OJ No L 34, 11. 2. 1992, p. 30).54e. 393 R 0207: Commission Regulation (EEC) No 207/93 of 29 January 1993 defining the content of Annex VI to Council Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs and laying down detailed rules for implementing the provisions of Article 5 (4) thereto (OJ No L 25, 2. 2. 1993, p. 5).54f. 393 R 0315: Council Regulation (EEC) No 315/93 of 8 February 1993 laying down Community procedures for contaminants in food (OJ No L 37, 13. 2. 1993, p. 1).54g. 393 L 0005: Council Directive 93/5/EEC of 25 February 1993 on assistance to the Commission and cooperation by the Member States in the scientific examination of questions relating to food (OJ No L 52, 4. 3. 1993, p. 18).54h. 393 L 0010: Commission Directive 93/10/EEC of 15 March 1993 relating to materials and articles made of regenerated cellulose film intended to come into contact with foodstuffs (OJ No L 93, 17. 4. 1993, p. 27), as amended by:- 393 L 0111: Commission Directive 93/111/EEC of 10 December 1993 (OJ No L 310, 14. 12. 1993, p. 41).54i. 393 L 0011: Commission Directive 93/11/EEC of 15 March 1993 concerning the release of the N-nitrosamines and N-nitrosatable substances from elastomer or rubber teats and soothers (OJ No L 93, 17. 4. 1993, p. 37).54j. 393 L 0043: Council Directive 93/43/EEC of 14 June 1993 on the hygiene of foodstuffs (OJ No L 175, 19. 7. 1993, p. 1).54k. 393 L 0045: Commission Directive 93/45/EEC of 17 June 1993 concerning the manufacture of nectars without the addition of sugars or honey (OJ No L 159, 1. 7. 1993, p. 133).54l. 393 R 1593: Commission Regulation (EEC) No 1593/93 of 24 June 1993 amending Council Regulation (EEC) No 3713/92 deferring the date of application of Article 11(1) of Council Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs, with regard to the imports from certain third countries (OJ No L 153, 25. 6. 1993, p. 15).54m. 393 L 0077: Council Directive 93/77/EEC of 21 September 1993 relating to fruit juices and certain similar products (OJ No L 244, 30. 9. 1993, p. 23), as amended by:- 1 94 N: Act concerning the Conditions of Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded (OJ No C 241, 29. 8. 1994, p. 214).54n. 393 L 0099: Council Directive 93/99/EEC of 29 October 1993 on the subject of additional measures concerning the official control of foodstuffs (OJ No L 290, 24. 11. 1993, p. 14).54o. 394 D 0458: Commission Decision 94/458/EC of 29 June 1994 on the administrative management of cooperation in the scientific examination of questions relating to food (OJ No L 189, 23. 7. 1994, p. 84).54p. 394 L 0035: Directive 94/35/EC of the European Parliament and the Council on sweeteners for use in food stuffs (OJ No L 237, 10. 9. 1994, p. 3).54q. 394 L 0036: Directive 94/36/EC of the European Parliament and the Council on colours for use in food stuffs (OJ No L 259, 7. 10. 1994, p. 33).54r. 395 L 0002: Directive 95/2/EC of the European Parliament and the Council on food additives other than colours and sweeteners (OJ No L 61, 18. 3. 1995, p. 1).ACTS OF WHICH THE PARTIES SHALL TAKE NOTE: The Parties take note of the content of the following acts:55. 378 X 0358: Commission Recommendation 78/358/EEC of 29 March 1978 to the Member States on the use of saccharin as a food ingredient and for sale as such in tablet form to the final consumer (OJ No L 103, 15. 4. 1978, p. 32).56. 380 X 1089: Commission Recommendation 80/1089/EEC of 11 November 1980 concerning tests related to the safety evaluation of food additives (OJ No L 320, 27. 11. 1980, p. 36).57. C/271/89/p. 3: Commission interpretative communication concerning the free circulation of foodstuffs within the Community (OJ No C 271, 24. 10. 1989, p. 3).58. C/270/91/p. 2: Commission interpretative communication on the names under which foodstuffs are sold (OJ No C 270, 15. 10. 1991, p. 2).59. C/345/93/p. 3: Commission communication concerning the use of language in the marketing of foodstuffs in the light of the judgment in the Peeters case (OJ No C 345, 23. 12. 1993, p. 3).XIII. MEDICINAL PRODUCTSACTS REFERRED TO: 1. 365 L 0065: Council Directive 65/65/EEC of 26 January 1965 on the approximation of provisions laid down by law, regulation or administrative action relating to medicinal products (OJ No 22, 9. 2. 1965, p. 369/65), as amended by:- 375 L 0319: Second Council Directive 75/319/EEC of 20 May 1975 on the approximation of provisions laid down by law, regulation or administrative action relating to medicinal products (OJ No L 147, 9. 6. 1975, p. 13),- 383 L 0570: Council Directive 83/570/EEC of 26 October 1983 (OJ No L 332, 28. 11. 1983, p. 1),- 387 L 0021: Council Directive 87/21/EEC of 22 December 1986 (OJ No L 15, 17. 1. 1987, p. 36),- 389 L 0341: Council Directive 89/341/EEC of 3 May 1989 (OJ No L 142, 25. 5. 1989, p. 11), as corrected by OJ No L 176, 23. 6. 1989, p. 55,- 392 L 0073: Council Directive 92/73/EEC of 22 September 1992 (OJ No L 297, 13. 10. 1992, p. 8).2. 375 L 0318: Council Directive 75/318/EEC of 20 May 1975 on the approximation of the laws of the Member States relating to analytical, pharmacotoxicological and clinical standards and protocols in respect of the testing of medicinal products (OJ No L 147, 9. 6. 1975, p. 1), as amended by:- 383 L 0570: Council Directive 83/570/EEC of 26 October 1983 (OJ No L 332, 28. 11. 1983, p. 1),- 387 L 0019: Council Directive 87/19/EEC of 22 December 1986 (OJ No L 15, 17. 1. 1987, p. 31),- 389 L 0341: Council Directive 89/341/EEC of 3 May 1989 (OJ No L 142, 25. 5. 1989, p. 11), as corrected by OJ No L 176, 23. 6. 1989, p. 55,- 391 L 0507: Commission Directive 91/507/EEC of 19 July 1991 (OJ No L 270, 26. 9. 1991, p. 32).3. 375 L 0319: Second Council Directive 75/319/EEC of 20 May 1975 on the approximation of provisions laid down by law, regulation or administrative action relating to proprietary medicinal products (OJ No L 147, 9. 6. 1975, p. 13), as amended by:- 378 L 0420: Council Directive 78/420/EEC of 2 May 1978 (OJ No L 123, 11. 5. 1978, p. 26),- 383 L 0570: Council Directive 83/570/EEC of 26 October 1983 (OJ No L 332, 28. 11. 1983, p. 1),- 389 L 0341: Council Directive 89/341/EEC of 3 May 1989 (OJ No L 142, 25. 5. 1989, p. 11), as corrected by OJ No L 176, 23. 6. 1989, p. 55,- 392 L 0073: Council Directive 92/73/EEC of 22 September 1992 (OJ No L 297, 13. 10. 1992, p. 8).4. 378 L 0025: Council Directive 78/25/EEC of 12 December 1977 on the approximation of the laws of the Member States relating to the colouring matters which may be added to medicinal products (OJ No L 11, 14. 1. 1978, p. 18), as amended by:- 1 72 B: Act concerning the Conditions of Accession and Adjustment to the Treaties - Accession to the European Communities of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland (OJ No L 73, 27. 3. 1972),- 381 L 0464: Council Directive 81/464/EEC of 24 June 1981 (OJ No L 183, 4. 7. 1981, p. 33),- 1 85 I: Act concerning the Conditions of Accession and Adjustment to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15. 11. 1985).5. 381 L 0851: Council Directive 81/851/EEC of 28 September 1981 on the approximation of the laws of the Member States relating to veterinary medicinal products (OJ No L 317, 6. 11. 1981, p. 1), as amended by:- 390 L 0676: Council Directive 90/676/EEC of 13 December 1990 (OJ No L 373, 31. 12. 1990, p. 15),- 392 L 0074: Council Directive 92/74/EEC of 22 September 1992 (OJ No L 297, 13. 10. 1992, p. 12).6. 381 L 0852: Council Directive 81/852/EEC of 28 September 1981 on the approximation of the laws of the Member States relating to analytical, pharmacotoxicological and clinical standards and protocols in respect of the testing of veterinary medicinal products (OJ No L 317, 6. 11. 1981, p. 16), as amended by:- 387 L 0020: Council Directive 87/20/EEC of 22 December 1986 (OJ No L 15, 17. 1. 1987, p. 34),- 392 L 0018: Commission Directive 92/18/EEC of 20 March 1992 (OJ No L 97, 10. 4. 1992, p. 1).7. 386 L 0609: Council Directive 86/609/EEC of 24 November 1986 on the approximation of laws, regulations and administrative provisions of the Member States regarding the protection of animals used for experimental and other scientific purposes (OJ No L 358, 18. 12. 1986, p. 1).8. Repealed.9. 389 L 0105: Council Directive 89/105/EEC of 21 December 1988 relating to the transparency of measures regulating the pricing of medicinal products for human use and their inclusion in the scope of national health insurance systems (OJ No L 40, 11. 2. 1989, p. 8).10. 389 L 0342: Council Directive 89/342/EEC of 3 May 1989 extending the scope of Directives 65/65/EEC and 75/319/EEC and laying down additional provisions for immunological medicinal products consisting of vaccines, toxins or serums and allergens (OJ No L 142, 25. 5. 1989, p. 14).11. 389 L 0343: Council Directive 89/343/EEC of 3 May 1989 extending October the scope of Directives 65/65/EEC and 75/319/EEC and laying down additional provisions for radiopharmaceuticals (OJ No L 142, 25. 5. 1989, p. 14).12. 389 L 0381: Council Directive 89/381/EEC of 14 June 1989 extending the scope of Directive 65/65/EEC and 75/319/EEC on the approximation of provisions laid down by law, regulation or administrative action relating to proprietary medicinal products and laying down special provisions for medicinal products derived from human blood or human plasma (OJ No L 181, 28. 6. 1989, p. 44).13. 390 L 0677: Council Directive 90/677/EEC of 13 December 1990 extending the scope of Directive 81/851/EEC on the approximation of the laws of the Member States relating to veterinary medicinal products and laying down additional provisions for immunological veterinary medicinal products (OJ No L 373, 31. 12. 1990, p. 26).14. 390 R 2377: Council Regulation (EEC) No 2377/90 of 26 June 1990 laying down a Community procedure for the establishment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin (OJ No L 224, 18. 8. 1990, p. 1), as amended by:- 392 R 0675: Commission Regulation (EEC) No 675/92 of 18 March 1992 (OJ No L 73, 19. 3. 1992, p. 8),- 392 R 0762: Commission Regulation (EEC) No 762/92 of 27 March 1992 (OJ No L 83, 28. 3. 1992, p. 14),- 392 R 3093: Commission Regulation (EEC) No 3093/92 of 27 October 1992 (OJ No L 311, 28. 10. 1992, p. 18),- 393 R 0895: Commission Regulation (EEC) No 895/93 of 16 April 1993 (OJ No L 93, 17. 4. 1993, p. 10),- 393 R 2901: Council Regulation (EEC) No 2901/93 of 18 October 1993 (OJ No L 264, 23. 10. 1993, p. 1),- 393 R 3425: Commission Regulation (EEC) No 3425/93 of 14 December 1993 (OJ No L 312, 15. 12. 1993, p. 12),- 393 R 3426: Commission Regulation (EEC) No 3426/93 of 14 December 1993 (OJ No L 312, 15. 12. 1993, p. 15),- 394 R 0955: Commission Regulation (EC) No 955/94 of 28 April 1994 (OJ No L 108, 29. 4. 1994, p. 8),- 394 R 1430: Commission Regulation (EC) No 1430/94 of 22 June 1994 (OJ No L 156, 23. 6. 1994, p. 6),- 394 R 2701: Commission Regulation (EC) No 2701/94 of 7 November 1994 (OJ No L 287, 8. 11. 1994, p. 7),- 394 R 2703: Commission Regulation (EC) No 2703/94 of 7 November 1994 (OJ No L 287, 8. 11. 1994, p. 19),- 395 R 1102: Commission Regulation (EC) No 1102/95 of 16 May 1995 (OJ No L 110, 10. 5. 1995, p. 9),- 395 R 1441: Commission Regulation (EC) No 1441/95 of 26 June 1995 (OJ No L 143, 27. 6. 1995, p. 22),- 395 R 1442: Commission Regulation (EC) No 1442/95 of 26 June 1995 (OJ No L 143, 27. 6. 1995, p. 26),- 395 R 1798: Commission Regulation (EC) No 1798/95 of 25 July 1995 (OJ No L 174, 26. 7. 1995, p. 20),- 395 R 2796: Commission Regulation (EC) No 2796/95 of 4 December 1995 (OJ No L 290, 5. 12. 1995, p. 1),- 395 R 2804: Commission Regulation (EC) No 2804/95 of 4 December 1995 (OJ No L 291, 6. 12. 1995, p. 8).15. 391 L 0356: Commission Directive 91/356/EEC of 13 June 1991 laying down the principles and guidelines of good manufacturing practice for medicinal products for human use (OJ No L 193, 17. 7. 1991, p. 30).15a. 391 L 0412: Commission Directive 91/412/EEC of 23 July 1991 laying down the principles and guidelines of good manufacturing practice for veterinary medicinal products (OJ No L 228, 17. 8. 1991, p. 70).15b. 392 L 0025: Council Directive 92/25/EEC of 31 March 1992 on the wholesale distribution of medicinal products for human use (OJ No L 113, 30. 4. 1992, p. 1).15c. 392 L 0026: Council Directive 92/26/EEC of 31 March 1992 concerning the classification for the supply of medicinal products for human use (OJ No L 113, 30. 4. 1992, p. 5).15d. 392 L 0027: Council Directive 92/27/EEC of 31 March 1992 on the labelling of medicinal products for human use and on package leaflets (OJ No L 113, 30. 4. 1992, p. 8).15e. 392 L 0028: Council Directive 92/28/EEC of 31 March 1992 on the advertising of medicinal products for human use (OJ No L 113, 30. 4. 1992, p. 13).15f. 392 L 0109: Council Directive 92/109/EEC of 14 December 1992 on the manufacture and the placing on the market of certain substances used in the illicit manufacture of narcotic drugs and psychotropic substances (OJ No L 370, 19. 12. 1992, p. 76), as amended by:- 393 L 0046: Commission Directive 93/46/EEC of 22 June 1993 (OJ No L 159, 1. 7. 1993, p. 134).ACTS OF WHICH THE PARTIES SHALL TAKE NOTE: The Parties take note of the content of the following acts:16. C/310/86/p. 7: Commission Communication on the compatibility with Article 30 of the Treaty of Measures taken by Member States relating to price controls and reimbursement of medicinal products (OJ No C 310, 4. 12. 1986, p. 7).17. C/115/82/p. 5: Commission communication on parallel imports of proprietary medicinal products for which marketing authorization has already been granted (OJ No C 115, 6. 5. 1982, p. 5).XIV. FERTILIZERSACTS REFERRED TO: 1. 376 L 0116: Council Directive 76/116/EEC of 18 December 1975 on the approximation of the laws of the Member States relating to fertilizers (OJ No L 24, 30. 1. 1976, p. 21), as amended by:- 1 79 H: Act concerning the Conditions of Accession and Adjustment to the Treaties - Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19. 11. 1979, p. 17),- 1 85 I: Act concerning the Conditions of Accession and Adjustment to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15. 11. 1985, p. 23),- 388 L 0183: Council Directive 88/183/EEC of 22 March 1988 (OJ No L 83, 29. 3. 1988, p. 33),- 389 L 0284: Council Directive 89/284/EEC of 13 April 1989 supplementing and amending Directive 76/116/EEC in respect of the calcium, magnesium, sodium and sulphur content of fertilizers (OJ No L 111, 22. 4. 1989, p. 34),- 389 L 0530: Council Directive 89/530/EEC of 18 September 1989 supplementing and amending Directive 76/116/EEC in respect of the trace elements boron, cobalt, copper, iron, manganese, molybdenum and zinc contained in fertilizers (OJ No L 281, 30. 9. 1989, p. 116),- 393 L 0069: Commission Directive 93/69/EEC of 23 July 1993 (OJ No L 185, 28. 7. 1993, p. 30),- 1 94 N: Act concerning the Conditions of Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded (OJ No C 241, 29. 8. 1994, p. 214).The provisions of the Directive shall, for the purposes of Decision 1/95, be read with the following adaptations:(a) In Annex I, Chapter A II, the following shall be added to No 1, column 6, third paragraph, to the text in brackets:'Turkey`;(b) In Annex I, Chapter B 1, 2 and 4, the following shall be added to column 9, point 3, to the text in brackets after (6b):'Turkey`.2. 377 L 0535: Commission Directive 77/535/EEC of 22 June 1977 on the approximation of the laws of the Member States relating to methods of sampling and analysis for fertilizers (OJ No L 213, 22. 8. 1977, p. 1), as amended by:- 379 L 0138: Commission Directive 79/138/EEC of 14 December 1978 (OJ No L 39, 14. 2. 1979, p. 3), as corrected by OJ No L 1, 3. 1. 1980, p. 11,- 387 L 0566: Commission Directive 87/566/EEC of 24 November 1987 (OJ No L 342, 4. 12. 1987, p. 32),- 389 L 0519: Commission Directive 89/519/EEC of 1 August 1989 supplementing and amending Directive 77/535/EEC (OJ No L 265, 12. 9. 1989, p. 30),- 393 L 0001: Commission Directive 93/1/EEC of 21 January 1993 (OJ No L 113, 7. 5. 1993, p. 17).3. 380 L 0876: Council Directive 80/876/EEC of 15 July 1980 on the approximation of the laws of the Member States relating to straight ammonium nitrate fertilizers of high nitrogen content (OJ No L 250, 23. 9. 1980, p. 7).4. 387 L 0094: Commission Directive 87/94/EEC of 8 December 1986 on the approximation of the laws of the Member States relating to procedures for the control of characteristics of, limits for and resistance to, detonation of straight ammonium nitrate fertilizers of high nitrogen content (OJ No L 38, 7. 2. 1987, p. 1), as corrected by OJ No L 63, 9. 3. 1988, p. 16, as amended by:- 388 L 0126: Commission Directive 88/126/EEC of 22 December 1987 (OJ No L 63, 9. 3. 1988, p. 12).5. 389 L 0284: Council Directive 89/284/EEC of 13 April 1989 supplementing and amending Directive 76/116/EEC in respect of the calcium, magnesium, sodium and sulphur content of fertilizers (OJ No L 111, 22. 4. 1989, p. 34).6. 389 L 0519: Commission Directive 89/519/EEC of 1 August 1989 supplementing and amending Directive 77/535/EEC on the approximation of the laws of the Member States relating to methods of sampling and analysis for fertilizers (OJ No L 265, 12. 9. 1989, p. 30).7. 389 L 0530: Council Directive 89/530/EEC of 18 September 1989 supplementing and amending Directive 76/116/EEC in respect of the trace elements boron, cobalt, copper, iron, manganese, molybdenum and zinc contained in fertilizers (OJ No L 281, 30. 9. 1989, p. 116).XV. DANGEROUS SUBSTANCESACTS REFERRED TO: 1. 367 L 0548: Council Directive 67/548/EEC of 27 June 1967 on the approximation of laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances (OJ No 196, 16. 8. 1967, p. 1), as amended and supplemented by:- 379 L 0831: Council Directive 79/831/EEC of 18 September 1979 (OJ No L 259, 15. 10. 1979, p. 10),- 1 79 H: Acts concerning the Conditions of Accession and the Adjustments to the Treaties - Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19. 11. 1979, p. 17),- 384 L 0449: Commission Directive 84/449/EEC of 25 April 1984 (OJ No L 251, 19. 9. 1984, p. 1),- 388 L 0302: Commission Directive 88/302/EEC of 18 November 1987 (OJ No L 133, 30. 5. 1988, p. 1) as corrected by OJ No L 136, 2. 6. 1988, p. 20,- 390 D 0420: Commission Decision 90/420/EEC of 25 July 1990 on the classification and labelling of Di(2-ethylhexyl)phthalate in accordance with Article 23 of Council Directive 67/548/EEC (OJ No L 222, 17. 8. 1990, p. 49),- 391 L 0325: Commission Directive 91/325/EEC of 1 March 1991 (OJ No L 180, 8. 7. 1991, p. 1),- 391 L 0326: Commission Directive 91/326/EEC of 5 March 1991 (OJ No L 180, 8. 7. 1991, p. 79),- 391 L 0410: Commission Directive 91/410/EEC of 22 July 1991 (OJ No L 228, 17. 8. 1991, p. 67),- 391 L 0632: Commission Directive 91/632/EEC of 28 October 1991 (OJ No L 338, 10. 12. 1991, p. 23),- 392 L 0032: Council Directive 92/32/EEC of 30 April 1992 (OJ No L 154, 5. 6. 1992, p. 1),- 392 L 0037: Commission Directive 92/37/EEC of 30 April 1992 (OJ No L 154, 5. 6. 1992, p. 30),- 392 L 0069: Commission Directive 92/69/EEC of 31 July 1992 (OJ No L 383, 29. 12. 1992, p. 113),- 393 L 0021: Commission Directive 93/21/EEC of 27 April 1993 (OJ No L 110, 4. 5. 1993, p. 20),- 393 L 0072: Commission Directive 93/72/EEC of 1 September 1993 (OJ No L 258, 16. 10. 1993, p. 29),- 393 L 0090: Commission Directive 93/90/EEC of 29 October 1993 (OJ No L 277, 10. 11. 1993, p. 33),- 393 L 0101: Commission Directive 93/101/EC of 11 November 1993 (OJ No L 13, 15. 1. 1994, p. 1),- 393 L 0105: Commission Directive 93/105/EC of 25 November 1993 (OJ No L 294, 30. 11. 1993, p. 21),- 394 L 0069: Commission Directive 94/69/EC of 19 December 1994 (OJ No L 381, 31. 12. 1994, p. 1).2. 373 L 0404: Council Directive 73/404/EEC of 22 November 1973 on the approximation of the laws of the Member States relating to detergents (OJ No L 347, 17. 12. 1973, p. 51), as amended by:- 382 L 0242: Council Directive 82/242/EEC of 31 March 1982 on the approximation of the laws of the Member States relating to methods of testing the biodegradability of non-ionic surfactants and amending Directive 73/404/EEC (OJ No L 109, 22. 4. 1982, p. 1),- 386 L 0094: Council Directive 86/94/EEC of 10 March 1986 (OJ No L 80, 25. 3. 1986, p. 51).3. 373 L 0405: Council Directive 73/405/EEC of 22 November 1973 on the approximation of the laws of the Member States relating to methods of testing the biodegradability of anionic surfactants (OJ No L 347, 17. 12. 1973, p. 53), as amended by:- 382 L 0243: Council Directive 82/243/EEC of 31 March 1982 (OJ No L 109, 22. 4. 1982, p. 18).4. 376 L 0769: Council Directive 76/769/EEC of 27 July 1976 on the approximation of laws, regulations and administrative provisions of the Member States relating to restrictions on the marketing and use of certain dangerous substances and preparations (OJ No L 262, 27. 9. 1976, p. 201), as amended by:- 379 L 0663: Council Directive 79/663/EEC of 24 July 1979 supplementing the Annex to Council Directive 76/769/EEC (OJ No L 197, 3. 8. 1979, p. 37),- 382 L 0806: Council Directive 82/806/EEC of 22 November 1982 (OJ No L 339, 1. 12. 1982, p. 55),- 382 L 0828: Council Directive 82/828/EEC of 3 December 1982 (OJ No L 350, 10. 12. 1982, p. 34),- 383 L 0264: Council Directive 83/264/EEC of 16 May 1983 (OJ No L 147, 6. 6. 1983, p. 9),- 383 L 0478: Council Directive 83/478/EEC of 19 September 1983 (OJ No L 263, 24. 9. 1983, p. 33),- 385 L 0467: Council Directive 85/467/EEC of 1 October 1985 (OJ No L 269, 11. 10. 1985, p. 56),- 385 L 0610: Council Directive 85/610/EEC of 20 December 1985 (OJ No L 375, 31. 12. 1985, p. 1),- 389 L 0677: Council Directive 89/677/EEC of 21 December 1989 (OJ No L 398, 30. 12. 1989, p. 19),- 389 L 0678: Council Directive 89/678/EEC of 21 December 1989 (OJ No L 398, 30. 12. 1989, p. 24),- 391 L 0173: Council Directive 91/173/EEC of 21 March 1991 (OJ No L 85, 5. 4. 1991, p. 34),- 391 L 0338: Council Directive 91/338/EEC of 18 June 1991 (OJ No L 186, 12. 7. 1991, p. 59),- 391 L 0339: Council Directive 91/339/EEC of 18 June 1991 (OJ No L 186, 12. 7. 1991, p. 64),- 393 L 0659: Council Directive 91/659/EEC of 3 December 1991 (OJ No L 363, 31. 12. 1991, p. 36),- 394 L 0027: European Parliament and Council Directive 94/27/EC of 30 June 1994 (OJ No L 188, 22. 7. 1994, p. 1),- 394 L 0048: Directive 94/48/EC of the European Parliament and of the Council of 7 December 1994 (OJ No L 331, 21. 12. 1994, p. 7),- 394 L 0060: European Parliament and Council Directive 94/60/EC of 20 December 1994 (OJ No L 365, 31. 12. 1994, p. 1).5. 378 L 0631: Council Directive 78/631/EEC of 26 June 1978 on the approximation of the laws of the Member States relating to the classification, packaging and labelling of dangerous preparations (pesticides) (OJ No L 206, 29. 7. 1978, p. 13), as amended by:- 381 L 0187: Council Directive 81/187/EEC of 26 March 1981 (OJ No L 88, 2. 4. 1981, p. 29),- 384 L 0291: Commission Directive 84/291/EEC of 18 April 1984 (OJ No L 144, 30. 5. 1984, p. 1).6. 379 L 0117: Council Directive 79/117/EEC of 21 December 1978 prohibiting the placing on the market and use of plant protection products containing certain active substances (OJ No L 33, 8. 2. 1979, p. 36), as amended by:- 383 L 0131: Commission Directive 83/131/EEC of 14 March 1983 (OJ No L 91, 9. 4. 1983, p. 35),- 385 L 0298: Commission Directive 85/298/EEC of 22 May 1985 (OJ No L 154, 13. 6. 1985, p. 48),- 386 L 0214: Council Directive 86/214/EEC of 26 May 1986 (OJ No L 152, 6. 6. 1986, p. 45),- 386 L 0355: Council Directive 86/355/EEC of 21 July 1986 (OJ No L 212, 2. 8. 1986, p. 33),- 387 L 0181: Council Directive 87/181/EEC of 9 March 1987 (OJ No L 71, 14. 3. 1987, p. 33),- 387 L 0477: Commission Directive 87/477/EEC of 9 September 1987 (OJ No L 273, 26. 9. 1987, p. 40),- 389 L 0365: Council Directive 89/365/EEC of 30 May 1989 (OJ No L 159, 10. 6. 1989, p. 58),- 390 L 0533: Council Directive 90/533/EEC of 15 October 1990 (OJ No L 296, 27. 10. 1990, p. 63),- 391 L 0188: Commission Directive 91/188/EEC of 19 March 1991 (OJ No L 92, 13. 4. 1991, p. 42),- 390 L 0335: Commission Directive 90/335/EEC of 7 June 1990 (OJ No L 162, 28. 6. 1990, p. 37).7. 382 L 0242: Council Directive 82/242/EEC of 31 March 1982 on the approximation of the laws of the Member States relating to methods of testing the biodegradability of non-ionic surfactants and amending Directive 73/404/EEC (OJ No L 109, 22. 4. 1982, p. 1).8. 387 L 0018: Council Directive 87/18/EEC of 18 December 1986 on the harmonization of laws, regulations and administrative provisions relating to the application of the principles of good laboratory practice and the verification of their application for tests on chemical substances (OJ No L 15, 17. 1. 1987, p. 29).9. 388 L 0320: Council Directive 88/320/EEC of 9 June 1988 on the inspection and verification of good laboratory practice (GLP) (OJ No L 145, 11. 6. 1988, p. 35), as amended by:- 390 L 0018: Commission Directive 90/18/EEC of 18 December 1989 (OJ No L 11, 13. 1. 1990, p. 37).10. 388 L 0379: Council Directive 88/379/EEC of 7 June 1988 on the approximation of the laws, regulations and administrative provisions of the Member States relating to the classification, packaging and labelling of dangerous preparations (OJ No L 187, 16. 7. 1988, p. 14), as amended by:- 389 L 0178: Commission Directive 89/178/EEC of 22 February 1989 (OJ No L 64, 8. 3. 1989, p. 18),- 390 L 0035: Commission Directive 90/35/EEC of 19 December 1989 (OJ No L 19, 24. 1. 1990, p. 14),- 390 L 0492: Commission Directive 90/492/EEC of 5 September 1990 (OJ No L 275, 5. 10. 1990, p. 35), as corrected by OJ No L 321, 21. 11. 1990, p. 19,- 391 L 0155: Commission Directive 91/155/EEC of 5 March 1991 (OJ No L 76, 22. 3. 1991, p. 35),- 393 L 0018: Commission Directive 93/18/EEC of 5 April 1993 (OJ No L 104, 29. 4. 1993, p. 46),- 393 L 0112: Commission Directive 93/112/EEC of 10 December 1993 (OJ No L 314, 16. 12. 1993, p. 38).11. 391 L 0157: Council Directive 91/157/EEC of 18 March 1991 on batteries and accumulators containing certain dangerous substances (OJ No L 78, 26. 3. 1991, p. 38), as amended by:- 393 L 0086: Commission Directive 93/86/EEC of 4 October 1993 (OJ No L 264, 23. 10. 1993, p. 51).12. 391 R 0594: Council Regulation (EEC) No 594/91 of 4 March 1991 on substances that deplete the ozone layer (OJ No L 67, 14. 3. 1991, p. 1), as amended by:- 392 R 3952: Council Regulation (EEC) No 3952/92 of 30 December 1992 (OJ No L 405, 31. 12. 1993, p. 41),- 394 D 0563: Commission Decision 94/563/EC of 27 July 1994 (OJ No L 215, 20. 8. 1994, p. 21).12a. 391 L 0414: Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (OJ No L 230, 19. 8. 1991, p. 1), as amended by:- 393 L 0071: Commission Directive 93/71/EEC of 27 July 1993 (OJ No L 221, 31. 8. 1993, p. 27),- 394 L 0037: Commission Directive 94/37/EC of 22 July 1994 (OJ No L 194, 29. 7. 1994, p. 65),- 394 L 0043: Council Directive 94/43/EC of 27 July 1994 (OJ No L 227, 1. 9. 1994, p. 31),- 394 L 0079: Commission Directive 94/79/EC of 21 December 1994 (OJ No L 354, 31. 12. 1994, p. 16).12b. 391 L 0442: Commission Directive 91/442/EEC of 23 July 1991 on dangerous preparations the packaging of which must be fitted with child-resistant fastenings (OJ No L 238, 27. 7. 1991, p. 25).12c. 392 R 2455: Council Regulation (EEC) No 2455/92 of 23 July 1992 concerning the export and import of certain dangerous chemicals (OJ No L 251, 29. 8. 1992, p. 13), as amended by:- 394 R 0041: Commission Regulation (EC) No 41/94 of 11 January 1994 (OJ No L 8, 12. 1. 1994, p. 1),- 394 R 3135: Council Regulation (EC) No 3135/94 of 15 December 1994 (OJ No L 332, 22. 12. 1994, p. 1).12d. 393 L 0067: Commission Directive 93/67/EEC of 20 July 1993 laying down the principles for assessment of risks to man and the environment of substances notified in accordance with Council Directive 67/548/EEC (OJ No L 227, 8. 9. 1993, p. 9).12e. 393 R 0793: Council Regulation (EEC) No 793/93 of 23 March 1993 on the evaluation and control of the risks of existing substances (OJ No L 84, 5. 4. 1993, p. 1), as amended by:- 395 R 2268: Commission Regulation (EC) No 2268/95 of 27 September 1995 (OJ No L 231, 28. 9. 1995, p. 18), as corrected by OJ No L 237, 6. 10. 1995, p. 8.The provisions of the Regulation shall, for the purposes of Decision 1/95, be read with the following adaptations:(a) where under this Regulation manufacturers in the Community are to submit information to the Commission, this requirement shall be extended to manufacturers and importers in Turkey;(b) where under this Regulation manufacturers and importers in the Community are required to submit information to rapporteurs, this requirement shall be extended to manufacturers and importers in the Republic of Turkey;(c) where under this Regulation Member States and/or rapporteurs in the Community are to provide information (including decisions or testing, risk evaluations and strategies for risk limitations) to the Commission, this requirement shall be extended to Turkey and/or rapporteurs in the Republic of Turkey;(d) where under this Regulation the Commission is to send information to the Member States and/or rapporteurs in the Community, such information shall also be sent to Turkey and/or rapporteurs in the Republic of Turkey;(e) for the application of Article 3, any manufacturer in the Republic of Turkey who has produced or any importer in the Republic of Turkey who has imported an existing substance, as such or in a preparation, in quantities exceeding 1 000 tonnes per year, at least once in the three years preceding the adoption of this Regulation and/or the year following its adoption, must submit to the Commission at least the information specified in Annex III, points 1.1 to 1.19, within 24 months, in the case of a substance appearing in Annex I and in the case of a substance appearing in the Einecs (European Inventory of Existing Commercial Substances) but not in Annex I;(f) for the application of Article 7 (1), the manufacturers and importers in the Republic of Turkey shall be required to update the information regarding the production and import volumes referred to in Articles 3 and 4 at the same time as the manufacturers and importers in the Community, if there is a change in relation to the volumes specified in Annex III and IV;(g) for the application of Article 8 (1), the national lists referred to shall be understood to include national lists from the Republic of Turkey;(h) for the application of Article 10 (1), the Republic of Turkey may be appointed as responsible for evaluating priority substances;(i) for the application of Article 13, the Republic of Turkey shall designate authorities, referred to in this Article, to participate in the implementation of this Regulation in collaboration with the Commission;(j) in Annex V the following shall be added concerning information offices:The Republic of TurkeyÃ evre BakanligiIstanbul Cad. No 88Iskitler - ANKARA(Tel: (312) 341 07 18).12f. 394 R 1488: Commission Regulation (EC) No 1488/94 of 28 June 1994 laying down the principles for the assessment of risks to man and environment of existing substances in accordance with Council Regulation (EEC) No 793/93 (OJ No L 161, 29. 6. 1994, p. 3).12g. 394 D 0643: Commission Decision 94/643/EC of 12 September 1994 concerning the withdrawal of authorizations for plant protection products containing cyhalothrin as active substance (OJ No L 249, 24. 9. 1994, p. 18).12h. 394 R 3093: Council Regulation (EEC) No 3093/94 of 15 December 1994 on substances that deplete the ozone layer (OJ No L 333, 22. 12. 1994, p. 1).ACTS OF WHICH THE PARTIES SHALL TAKE NOTE: The Parties take note of the content of the following acts:13. 389 X 0542: Commission Recommendation 89/542/EEC of 13 September 1989 for the labelling of detergents and cleaning products (OJ No L 291, 10. 10. 1989, p. 55).14. C/79/82/p. 3: Communication concerning Commission Decision 81/437/EEC of 11 May 1981 laying down the criteria in accordance with which information relating to the inventory of chemical substances is supplied by the Member States to the Commission (OJ No C 79, 31. 3. 1982, p. 3).15. C/146/90/p. 4: Publication of the EINECS inventory (OJ No C 146, 15. 6. 1990, p. 4).16. C/1/93/p. 3: The European Chemical Bureau. Commission communication to the Council and the European Parliament (OJ No C 1, 5. 1. 1993, p. 3).17. C/130/93/p. 1: Communication: Third publication of Elincs (OJ No C 130, 10. 5. 1993, p. 1).18. C/130/93/p. 2: Commission Communication pursuant to Article 2 of Commission Decision 85/71/EEC of 21 December 1984 concerning the list of chemical substances notified pursuant to Council Directive 67/548/EEC on the approximation of the laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances (OJ No C 130, 10. 5. 1993, p. 2).XVI. COSMETICSACTS REFERRED TO: 1. 376 L 0768: Council Directive 76/768/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to cosmetic products (OJ No L 262, 27. 9. 1976, p. 169), as amended by:- 379 L 0661: Council Directive 79/661/EEC of 24 July 1979 (OJ No L 192, 31. 7. 1979, p. 35),- 1 79 H: Acts concerning the Conditions of Accession and the Adjustments to the Treaties - Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19. 11. 1979, p. 108),- 382 L 0147: Commission Directive 82/147/EEC of 11 February 1982 (OJ No L 63, 6. 3. 1982, p. 26),- 382 L 0368: Council Directive 82/368/EEC of 17 May 1982 (OJ No L 167, 15. 6. 1982, p. 1),- 383 L 0191: Second Commission Directive 83/191/EEC of 30 March 1983 (OJ No L 109, 26. 4. 1983, p. 25),- 383 L 0341: Third Commission Directive 83/341/EEC of 29 June 1983 (OJ No L 188, 13. 7. 1983, p. 15),- 383 L 0496: Fourth Commission Directive 83/496/EEC of 22 September 1983 (OJ No L 275, 8. 10. 1983, p. 20),- 383 L 0574: Council Directive 83/574/EEC of 26 October 1983 (OJ No L 332, 28. 11. 1983, p. 38),- 384 L 0415: Fifth Commission Directive 84/415/EEC of 18 July 1984 (OJ No L 228, 25. 8. 1984, p. 31), as corrected by OJ No L 255, 25. 9. 1984, p. 28,- 385 L 0391: Sixth Commission Directive 85/391/EEC of 16 July 1985 (OJ No L 224, 22. 8. 1985, p. 40),- 1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15. 11. 1985, p. 218),- 386 L 0179: Seventh Commission Directive 86/179/EEC of 28 February 1986 (OJ No L 138, 24. 5. 1986, p. 40),- 386 L 0199: Eighth Commission Directive 86/199/EEC of 26 March 1986 (OJ No L 149, 3. 6. 1986, p. 38),- 387 L 0137: Ninth Commission Directive 87/137/EEC of 2 February 1987 (OJ No L 56, 26. 2. 1987, p. 20),- 388 L 0233: Tenth Commission Directive 88/233/EEC of 2 March 1988 (OJ No L 105, 26. 4. 1988, p. 11),- 388 L 0667: Council Directive 88/667/EEC of 21 December 1988 (OJ No L 382, 31. 12. 1988, p. 46),- 389 L 0174: Eleventh Commission Directive 89/174/EEC of 21 February 1989 (OJ No L 64, 8. 3. 1989, p. 10), as corrected by OJ No L 199, 13. 7. 1989, p. 23,- 389 L 0679: Council Directive 89/679/EEC of 21 December 1989 (OJ No L 398, 30. 12. 1989, p. 25),- 390 L 0121: Twelfth Commission Directive 90/121/EEC of 20 February 1990 (OJ No L 71, 17. 3. 1990, p. 40),- 391 L 0184: Thirteenth Commission Directive 91/184/EEC of 12 March 1991 (OJ No L 91, 12. 4. 1991, p. 59),- 392 L 0008: Fourteenth Commission Directive 92/8/EEC of 18 February 1992 (OJ No L 70, 17. 3. 1992, p. 23),- 392 L 0086: Fifteenth Commission Directive 92/86/EEC of 21 October 1991 (OJ No L 325, 11. 11. 1992, p. 18),- 393 L 0035: Council Directive 93/35/EEC of 14 June 1993 (OJ No L 151, 23. 6. 1993, p. 32),- 393 L 0047: Sixteenth Commission Directive 93/47/EEC of 22 June 1993 (OJ No L 203, 13. 8. 1993, p. 24),- 394 L 0032: Seventeenth Commission Directive 94/32/EC of 29 June 1994 (OJ No L 181, 15. 7. 1994, p. 31),- 395 L 0017: Commission Directive 95/17/EC of 19 June 1995 (OJ No L 140, 23. 6. 1995, p. 26),- 395 L 0034: Eighteenth Commission Directive 95/34/EC of 10 July 1995 (OJ No L 167 of 18. 7. 1995, p. 19).2. 380 L 1335: First Commission Directive 80/1335/EEC of 22 December 1980 on the approximation of the laws of the Member States relating to methods of analysis necessary for checking the composition of cosmetic products (OJ No L 383, 31. 12. 1980, p. 27), as amended by:- 387 L 0143: Commission Directive 87/143/EEC of 10 February 1987 (OJ No L 57, 27. 2. 1987, p. 56).3. 382 L 0434: Second Commission Directive 82/434/EEC of 14 May 1982 on the approximation of the laws of the Member States relating to methods of analysis necessary for checking the composition of cosmetic products (OJ No L 185, 30. 6. 1982, p. 1), as amended by:- 390 L 0207: Commission Directive 90/207/EEC of 4 April 1990 (OJ No L 108, 28. 4. 1990, p. 92).4. 383 L 0514: Third Commission Directive 83/514/EEC of 27 September 1983 on the approximation of the laws of the Member States relating to methods of analysis necessary for checking the composition of cosmetic products (OJ No L 291, 24. 10. 1983, p. 9).5. 385 L 0490: Fourth Commission Directive 85/490/EEC of 11 October on the approximation of laws of the Member States relating to methods of analysis necessary for checking the composition of cosmetic products (OJ No L 295, 7. 11. 1985, p. 30).6. 393 L 0073: Fifth Commission Directive 93/73/EEC of 9 September 1993 on the methods of analysis necessary for checking the composition of cosmetic products (OJ No L 231, 14. 9. 1993, p. 34).7. 395 L 0032: Sixth Commission Directive 95/32/EC of 7 July 1995 on checking the composition of cosmetic products (OJ No L 178, 28. 7. 1995, p. 20).XVII. ENVIRONMENT PROTECTIONACTS REFERRED TO: 1. 375 L 0716: Council Directive 75/716/EEC of 24 November 1975 on the approximation of the laws of the Member States relating to the sulphur content of certain liquid fuels (OJ No L 307, 27. 11. 1975, p. 22), as amended by:- 387 L 0219: Council Directive 87/219/EEC of 30 March 1987 (OJ No L 91, 3. 4. 1987, p. 19).The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation:In Article 1 (1) (a), the corresponding heading in the Harmonized System to subheading No 2710 C I of the Common Customs Tariff is ex 2710.2. 380 L 0051: Council Directive 80/51/EEC of 20 December 1979 on the limitation of noise emissions from subsonic aircrafts (OJ No L 18, 24. 1. 1980, p. 26), as amended by:- 383 L 0206: Council Directive 83/206/EEC of 21 April 1983 (OJ No L 117, 4. 5. 1983, p. 15).3. 385 L 0210: Council Directive 85/210/EEC of 20 March 1985 on the approximation of the laws of the Member States concerning the lead content of petrol (OJ No L 96, 3. 4. 1985, p. 25), as amended by:- 385 L 0581: Council Directive 85/581/EEC of 20 December 1985 (OJ No L 372, 31. 12. 1985, p. 37),- 387 L 0416: Council Directive 87/416/EEC of 21 July 1987 (OJ No L 225, 13. 8. 1987, p. 33).4. 385 L 0339: Council Directive 85/339/EEC of 27 June 1985 on containers of liquids for human consumption (OJ No L 176, 6. 7. 1985, p. 18).5. 389 L 0629: Council Directive 89/629/EEC of 4 December 1989 on the limitation of noise emissions from subsonic jet aeroplanes (OJ No L 363, 13. 12. 1989, p. 27).6. 393 L 0012: Council Directive 93/12/EEC of 23 March 1993 relating to the sulphur content of certain liquid fuels (OJ No L 74, 27. 3. 1993, p. 81).7. 394 L 0062: European Parliament and Council Directive 94/62/EC of 20 December 1994 on packaging and packaging waste (OJ No L 365, 31. 12. 1994, p. 10).XVIII. INFORMATION TECHNOLOGY, TELECOMMUNICATIONS AND DATA PROCESSINGACTS REFERRED TO: 1. Repealed.2. 387 D 0095: Council Decision 87/95/EEC of 22 December 1986 on standardization in the field of information technology and telecommunications (OJ No L 36, 7. 2. 1987, p. 31).The provisions of the Decision shall, for the purposes of Decision 1/95, be read with the following adaptations:'European standard`, referred to in Article 1 (7) of the Decision, shall mean a standard approved by ETSI, CEN/Cenelec, CEPT and other bodies on which the Contracting Parties may agree. 'European prestandard`, referred to in Article 1 (8) of the Decision, shall mean a standard adopted by the same bodies.3. 389 D 0337: Council Decision 89/337/EEC of 27 April 1989 on high-definition television (OJ No L 142, 25. 5. 1989, p. 1).4. 391 L 0263: Council Directive 91/263/EEC of 29 April 1991 on the approximation of the laws of the Member States concerning telecommunications terminal equipment, including the mutual recognition of their conformity (OJ No L 128, 23. 5. 1991, p. 1), as amended by:- 393 L 0068: Council Directive 93/68/EEC of 22 July 1993 (OJ No L 220, 30. 8. 1993, p. 1),- 393 L 0097: Council Directive 93/97/EEC of 29 October 1993 (OJ No L 290, 24. 11. 1993, p. 1).4a. (5) 394 D 0011: Commission Decision 94/11/EC of 21 December 1993 on a common technical regulation for the general attachment requirements for public pan-European cellular digital land-based mobile communications (OJ No L 8, 12. 1. 1994, p. 20).4b. (6) 394 D 0012: Commission Decision 94/12/EC of 21 December 1993 on a common technical regulation for the telephony application requirements for public pan-European digital land-based mobile communications (OJ No L 8, 12. 1. 1994, p. 23).4c. 394 D 0470: Commission Decision 94/470/EC of 18 July 1994 on a common technical regulation for attachment requirements for terminal interface for ONP 2 048 kbits/s digital unstructured leased line (OJ No L 194, 29. 7. 1994, p. 87).4d. 394 D 0471: Commission Decision 94/471/EC of 18 July 1994 on a common technical regulation for general terminal attachment requirements for Digital European Cordless Telecommunications (DECT) (OJ No L 194, 29. 7. 1994, p. 89).4e. 394 D 0472: Commission Decision 94/472/EC of 18 July on a common technical regulation for telephony application requirements for Digital European Cordless Telecommunications (DECT) (OJ No L 194, 29. 7. 1994, p. 91).4f. 394 D 0796: Commission Decision 94/796/EC of 18 November 1994 on a common technical regulation for the pan-European integrated services digital network (ISDN) basic access (OJ No L 329, 20. 12. 1994, p. 1).4g. 394 D 0797: Commission Decision 94/797/EC of 18 November 1994 on a common technical regulation for the pan-European integrated services digital network (ISDN) basic access (OJ No L 329, 20. 12. 1994, p. 14).4h. 394 D 0821: Commission Decision 94/821/EC of 9 December 1994 on a common technical regulation for telephony application requirements for attachment requirements for terminal equipment interface for ONP 64 kbits digital unstructured leased line (OJ No L 339, 29. 12. 1994, p. 81).4i. 395 D 0290: Commission Decision 95/290/EC of 17 July 1995 on a common technical regulation for public land-based European Radio Message systems (ERMES) receiver equipments (OJ No L 182, 2. 8. 1995, p. 21).4j. 395 D 0526: Commission Decision 95/526/EC of 28 November 1995 on a common regulation for integrated services network (ISDN) telephony 3,1 kHz teleservice, attachment requirements for handset terminals (OJ No L 300, 13. 12. 1995, p. 38).4k. 395 D 0525: Commission Decision 95/525/EC of 28 November 1995 on a common technical regulation for terminal equipment for Digital European Cordless Telecommunications (DECT) public access profile (PAP) applications (OJ No L 300, 13. 12. 1995, p. 35).ACTS OF WHICH THE CONTRACTING PARTIES SHALL TAKE NOTE: The Contracting Parties take note of the content of the following acts:5. 384 X 0549: Council Recommendation 84/549/EEC of 12 November 1984 concerning the implementation of harmonization in the field of telecommunications (OJ No L 298, 16. 11. 1984, p. 49).6. 389 Y 0511 (01): Council Resolution 89/C 117/01 of 27 April 1989 on standardization in the field of information technology and telecommunications (OJ No C 117, 11. 5. 1989, p. 1).XIX. GENERAL PROVISIONS IN THE FIELD OF TECHNICAL BARRIERS TO TRADEACTS REFERRED TO: 1. 383 L 0189: Council Directive 83/189/EEC of 28 March 1983 laying down a procedure for the provisions of information in the field of technical standards and regulations (OJ No L 109, 26. 4. 1983, p. 8), as amended by:- 1 85 I: Act concerning the Conditions of Accession and the Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15. 11. 1985, p. 214),- 388 L 0182: Council Directive 88/182/EEC of 22 March 1988 (OJ No L 81, 26. 3. 1988, p. 75),- 392 D 0400: Commission Decision 92/400/EEC of 15 July 1992 (OJ No L 221, 6. 8. 1992, p. 55),- 394 L 0010: Directive 94/10/EC of the European Parliament and the Council of 23 March 1994 (OJ No L 100, 19. 4. 1994, p. 30),- 1 94 N: Act concerning the Conditions of Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded (OJ No C 241, 29. 8. 1994, p. 214).The Directive shall, for the purposes of Decision No 1/95, be read with the following adaptations:I. In Article 1 paragraphs 4, 5, 6, 7 and 8 shall be replaced by paragraphs 9 and 10 which shall be renumbered paragraphs 4 and 5.The last two subparagraphs of paragraph 4 shall be replaced by the following:'4 . . .This comprises technical regulations imposed by the authorities designated by the Member States and appearing on a list drawn up by the Commission. The authorities designated by Turkey shall be added to this list.`II. Articles 8, 9, 10, 11 and 12 shall become Articles 2, 3, 4, 5, 6 and 7.(a) The following shall be added to the first subparagraph of Article 2 (1) (former Article 8 (1)):'The full text of the draft technical regulation notified, in the original language, and a full translation in one of the official languages of the Community shall be communicated to the Commission.`;(b) In the final subparagraph of Article 2 (1) (former Article 8 (1)) after 'the detailed comments or opinions of the Commission or the Member States` the following shall be added 'or the comments of Turkey`.The reference to the 'detailed opinions` of the Commission or the Member States shall be deleted;(c) In Article 2 (2) (former Article 8 (2)), the following shall be added:'Where a six-month standstill is requested, in accordance with the Community procedure, the Community shall inform the Turkish authorities accordingly.`;(d) Article 3 (formerly Article 9) shall be replaced by the following:'The competent authorities of the EU Member States and Turkey shall postpone the adoption of a draft technical regulation for three months from the date of receipt by the Commission of the communication referred to in Article 2 (1).However, this three-month standstill shall not apply in those cases where, for urgent reasons, occasioned by serious and unforeseeable circumstances, relating to the protection of public and animal health, the preservation of plants or safety, the competent authorities are obliged to prepare technical regulations in a very short space of time in order to enact and introduce them immediately without any consultations being possible. The competent authorities shall give, in the communication referred to in Article 2, the reasons which warrant the urgency of the measures taken. The Commission shall give its views on the communication as soon as possible.`;(e) In Article 4 (former Article 10) paragraphs 3 and 4 shall be replaced by the following text:'3. Article 4 shall not apply to the technical specifications or other requirements referred to in the second indent of the second paragraph of point 4 of Article 1.`.III. Annexes 1 and 2 to the Directive shall be deleted.IV. For the purposes of the application of the Directive, the following communications shall be transmitted by electronic means:(a) notification sheets. These may be communicated before or at the same time as transmission of the full text;(b) requests for further information;(c) replies to requests for further information;(d) comments;(e) replies to comments;(f) requests for ad hoc meeting;(g) replies to requests for ad hoc meeting;(h) requests for definitive texts.At the moment the following communications may be transmitted by normal post:(a) full text of the draft notified;(b) basic legislation or implementing provisions;(c) definitive text.V. The contracting parties shall jointly agree the administrative provisions applicable to the communications.2. Repealed.3a. 392 L 0059: Council Directive 92/59/EEC of 29 June 1992 on general products safety (OJ No L 228, 11. 8. 1992, p. 24).3b. 393 R 0339: Council Regulation (EEC) No 339/93 of 8 February 1993 on checks for conformity with the rules on product safety in case of products imported from third countries (OJ No L 40, 17. 2. 1993, p. 1), as amended by:- 393 D 0583: Commission Decision 93/583/EEC of 28 July 1993 (OJ No L 279, 12. 11. 1993, p. 39),- 1 94 N: Act concerning the Conditions of Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded (OJ No C 241, 29. 8. 1994, p. 215).The provisions of the Regulation shall, for the purposes of Decision No 1/95, be read with the following adaptations:(a) In Article 6.1, the following indent shall be added:- 'Tehlikeli Ã ¼rÃ ¼n - serbest dolasimina izin verilmemistir - RegÃ ¼lasyon (EEC) No 339/93` (Turkish);(b) In Article 6.2, the following shall be added:- 'Uygun olmayan Ã ¼rÃ ¼n - serbest dolasimina izin verilmemistir - RegÃ ¼lasyon (EEC) No 339/93` (Turkish).3c. 393 L 0068: Council Directive 93/68/EEC of 22 July 1993 amending Directives 87/404/EEC (simple pressure vessels), 88/378/EEC (safety of toys), 89/106/EEC (construction products), 89/336/EEC (electromagnetic compatibility), 89/392/EEC (machinery), 89/686/EEC (personal protective equipment), 90/385/EEC (active implantable medicinal devices), 90/396/EEC (appliances burning gaseous fuels), 91/263/EEC (telecommunications terminal equipment), 92/42/EEC (new hot water boilers fired with liquid or gaseous fuels) and 73/23/EEC (electrical equipment designed for use within certain voltage limits) (OJ No L 220, 30. 8. 1993, p. 1).3d. 393 D 0465: Council Decision 93/465/EEC of 22 July 1993 concerning the modules for the various phases of the conformity assessment procedures and the rules for the affixing and use of the CE conformity marking, which shall be intended to be used in the technical harmonization directives (OJ No L 220, 30. 8. 1993, p. 23).3e. 394 L 0011: Directive 94/11/EC of the European Parliament and the Council of 23 March 1994 on the approximation of the laws, regulations and administrative provisions of the Member States relating to labelling of the materials used in the main components of footwear for sale to the consumer (OJ No L 100, 19. 4. 1994, p. 37).3f. 395 D 3052: Decision No 3052/95/EC of the European Parliament and the Council of 13 December 1995 establishing a procedure for the exchange of information on national measures derogating from the principle of the free movement of goods in the Community (OJ No L 321, 30. 12. 1995, p. 1).The provisions of the Decision shall, for the purposes of Decision No 1/95, be read with the following adaptations:The text of Article 12 shall be replaced by the following:'This Decision shall enter into force on the day of its adaptation. It shall be applicable as from 31 December 2000. Six months before this date at the latest, Turkey shall communicate to the Commission the measures it has taken for the purpose of implementing the Decision.`.ACTS OF WHICH THE PARTIES SHALL TAKE NOTE: The Parties take note of the content of the following acts:4. C/136/85/p. 2: Conclusions on standardization, approved by the Council on 16 July 1984 (OJ No C 136, 4. 6. 1985, p. 2).5. 385 Y 0604(01): Council Resolution 85/C 136/01 of 7 May 1985 on a new approach to technical harmonization and standards (OJ No C 136, 4. 6. 1985, p. 1).6. 386 Y 1001(01): Commission Communication concerning the non-respect of certain provisions of Council Directive 83/189/EEC of 28 March laying down a procedure for the provision of information in the field of technical standards and regulations (OJ No C 245, 1. 10. 1986, p. 4).7. C/67/89/p. 3: Commission Communication concerning the publication in the Official Journal of the European Communities of the titles of draft technical regulations notified by the Member States pursuant to Council Directive 83/189/EEC, as amended by Council Directive 88/182/EEC (OJ No C 67, 17. 3. 1989, p. 3).8. 390 Y 0116(01): Council Resolution of 21 December 1989 on a global approach to conformity assessment (OJ No C 10, 16. 1. 1990, p. 1).9. 590 DC 0456: Commission Green Paper on the development of European Standardization: action for faster technological integration in Europe (OJ No C 20, 28. 1. 1991, p. 1).10. 392 Y 0709(01): Council Resolution of 18 June 1993 on the role of European standardization in the European economy (OJ No C 173, 9. 7. 1992, p. 1).11. 392 X 0579: Commission Recommendation 92/579/EEC of 27 November 1992 calling upon Member States to set up the infrastructures needed to identify dangerous products at the external frontiers (OJ No L 374, 22. 12. 1992, p. 66).12. C/179/94/p. 1: Council Resolution of 16 June 1994 on the development of administrative cooperation in the implementation and enforcement of Community legislation in the internal market (OJ No C 179, 1. 7. 1994, p. 1).XX. FREE MOVEMENT OF GOODS - GENERALACTS OF WHICH THE PARTIES SHALL TAKE NOTE: The Parties take note of the content of the following acts:1. 380 Y 1003(01): Communication from the Commission concerning the consequences of the judgment given by the Court of Justice of the European Communities on 20 February 1979 in Case 120/78 ('Cassis de Dijon`) (OJ No C 256, 3. 10. 1980, p. 2).2. 585 PC 0310: Commission Communication on the completion of the internal market COM(85) 310 final ('White Paper`).XXI. CONSTRUCTION PRODUCTSACTS REFERRED TO: 1. 389 L 0106: Council Directive 89/106/EEC of 21 December 1988 on the approximation of laws, regulations and administrative provisions of the Member States relating to construction products (OJ No L 40, 11. 2. 1989, p. 12), as amended by:- 393 L 0068: Council Directive 93/68/EEC of 22 July 1993 (OJ No L 220, 30. 8. 1993, p. 1),- 394 D 0611: Commission Decision 94/611/EC of 9 September 1994 (OJ No L 241, 16. 9. 1994, p. 25),- 395 D 0204: Commission Decision 95/204/EC of 31 May 1995 (OJ No L 129, 14. 6. 1995, p. 23),- 395 D 0467: Commission Decision 95/467/EC of 24 October 1995 (OJ No L 268, 10. 11. 1995, p. 29).2. 394 D 0023: Commission Decision 94/23/EC of 17 January 1994 on common procedural rules for European technical approval (OJ No L 17, 20. 1. 1994, p. 34).ACT OF WHICH THE PARTIES SHALL TAKE NOTE The Parties take note of the content of the following act:3. C/62/94/p. 1: Communication of the Commission with regard to the interpretative documents of Council Directive 89/106/EEC (OJ No C 62, 28. 2. 1994, p. 1).XXII. PERSONAL PROTECTIVE EQUIPMENTACT REFERRED TO: 1. 389 L 0686: Council Directive 89/686/EEC of 21 December 1989 on the approximation of the laws of the Member States relating to personal protective equipment (OJ No L 399, 30. 12. 1989, p. 18), as amended by:- 393 L 0068: Council Directive 93/68/EEC of 22 July 1993 (OJ No L 220, 30. 8. 1993, p. 1),- 393 L 0095: Council Directive 93/95/EEC of 29 October 1993 (OJ No L 279, 9. 11. 1993, p. 11).ACTS OF WHICH THE PARTIES SHALL TAKE NOTE: The Parties take note of the content of the following acts:2. C/44/92/p. 13: Commission Communication in the framework of the implementation of the 'New Approach` Directives, 'Personal Protective Equipment` Council Directive 89/686/EEC of 21 December 1989 (OJ No C 44, 19. 2. 1992, p. 13).3. C/240/92/p. 6: Commission Communication in the framework of the implementation of Council Directive 89/686/EEC in relation to personal protective equipment (OJ No C 240, 19. 9. 1992, p. 6).4. C/345/93/p. 8: Commission Communication in the framework of the implementation of Council Directive 89/686/EEC of 21 December 1989 in relation to personal protective equipment, as amended by the Council Directives 93/68/EEC and 93/95/EEC (OJ No C 345, 23. 12. 1993, p. 8).XXIII. TOYSACT REFERRED TO 1. 388 L 0378: Council Directive 88/378/EEC of 3 May 1988 on the approximation of the laws of the Member States concerning the safety of toys (OJ No L 187, 16. 7. 1988, p. 1), as amended by:- 393 L 0068: Council Directive 93/68/EEC of 22 July 1993 (OJ No L 220, 30. 8. 1993, p. 1).Provisions concerning classification and labelling as well as restrictions on the marketing and use of dangerous substances and preparations in this Agreement shall apply also to provisions in Annex II, part II, point 3 of the Directive.ACTS OF WHICH THE PARTIES SHALL TAKE NOTE The Parties take note of the content of the following acts:2. C/87/93/p. 3: Commission Communication pursuant to Article 9 (2) of Council Directive 88/378/EEC regarding the list of bodies approved by the Member States responsible for carrying out the EC type-examination referred to in Articles 8 (2) and 10 of that Directive (OJ No C 87, 27. 3. 1993, p. 3).3. C/155/89/p. 2: Commission Communication in the framework of the implementation of Council Directive 88/378/EEC of 3 May 1988 concerning the approximation of the laws of the Member States referring to the safety of toys (OJ No C 155, 23. 6. 1989, p. 2).4. C/237/93/p. 2: Commission Communication in the framework of the implementation of Council Directive 88/378/EEC in relation to safety of toys (OJ No C 237, 1. 9. 1993, p. 2).XXIV. MACHINERYACT REFERRED TO: 1. 389 L 0392: Council Directive 89/392/EEC of 14 June 1989 on the approximation of the laws of the Member States relating to machinery (OJ No L 183, 29. 6. 1989, p. 9), as corrected by OJ No L 296, 14. 10. 1989, p. 40, as amended by:- 391 L 0368: Council Directive 91/368/EEC of 20 June 1991 (OJ No L 198, 22. 7. 1991, p. 16),- 393 L 0044: Council Directive 93/44/EEC of 14 June 1993 (OJ No L 175, 19. 7. 1993, p. 12),- 393 L 0068: Council Directive 93/68/EEC of 22 July 1993 (OJ No L 220, 30. 8. 1993, p. 1).ACTS OF WHICH THE PARTIES SHALL TAKE NOTE: The Parties take note of the content of the following acts:2. C/157/92/p. 4: Commission Communication in the framework of the implementation of Council Directive 89/392/EEC of 14 June 1989, in relation to machinery, modified by Council Directive 91/368/EEC (OJ No C 157, 24. 6. 1992, p. 4).3. C/229/93/p. 3: Commission Communication in the framework of the implementation of Council Directive 89/392/EEC of 14 June 1989 in relation to machinery, as amended by Directive 91/368/EEC (OJ No C 229, 25. 8. 1993, p. 3).4. C/253/94/p. 3: Dates of application of Council Directive 89/392/EEC of 14 June 1989 - amended by Directives 91/368/EEC, 93/44/EEC and 93/68/EEC - on the approximation of the laws of the Member States, roll-over protection structures (ROPS) and falling-object protection structures (OJ No C 253, 10. 9. 1994, p. 3).XXV. TOBACCOACTS REFERRED TO: 1. 389 L 0622: Council Directive 89/622/EEC of 13 November 1989 on the approximation of the laws, regulations and administrative provisions of the Member States concerning the labelling of tobacco products (OJ No L 359, 8. 12. 1989, p. 1), as amended by:- 392 L 0041: Council Directive 92/41/EEC of 15 May 1992 (OJ No L 158, 11. 6. 1992, p. 30).2. 390 L 0239: Council Directive 90/239/EEC of 17 May 1990 on the approximation of the laws, regulations and administrative provisions of the Member States concerning the maximum tar yield of cigarettes (OJ No L 137, 30. 5. 1990, p. 36).The provisions of the Directive shall, for the purposes of Decision No 1/95, be read with the following adaptations:In Article 2 the following indent shall be added to the third paragraph:'For the Turkish Republic, as a temporary derogation, the limit values and dates of implementation shall be as follows:- 15 mg per cigarette as from 31 December 2000,- 12 mg per cigarette as from 31 December 2006.`XXVI. ENERGYACT REFERRED TO: 1. 385 L 0536: Council Directive 85/536/EEC of 5 December 1985 on crude-oil savings through the use of substitute fuel components in petrol (OJ No L 334, 12. 12. 1985, p. 20) (2).XXVII. SPIRIT DRINKSContracting Parties shall authorize imports and marketing of spirit drinks which are in conformity with the Community legislation as listed in this Chapter.ACTS REFERRED TO: 1. 389 R 1576: Council Regulation (EEC) No 1576/89 of 29 May 1989 laying down general rules on the definition, description and presentation of spirit drinks (OJ No L 160, 12. 6. 1989, p. 1), as corrected by OJ No L 223, 2. 8. 1989, p. 27, as amended by:- 392 R 3280: Council Regulation (EEC) No 3280/92 of 9 November 1992 (OJ No L 327, 13. 11. 1992, p. 3).2. 390 R 1014: Commission Regulation (EEC) No 1014/90 of 24 April 1990 laying down detailed implementing rules on the definition, description and presentation of spirit drinks (OJ No L 105, 25. 4. 1990, p. 9), as amended by:- 391 R 1180: Commission Regulation (EEC) No 1180/91 of 6 May 1991 (OJ No L 115, 8. 5. 1991, p. 5),- 391 R 1781: Commission Regulation (EEC) No 1781/91 of 19 June 1991 (OJ No L 160, 25. 6. 1991, p. 6),- 392 R 3458: Commission Regulation (EEC) No 3458/92 of 30 November 1992 (OJ No L 350, 1. 12. 1992, p. 59),- 395 R 1712: Commission Regulation (EC) No 1712/95 of 13 July 1995 (OJ No L 163, 14. 7. 1995, p. 4),- 395 R 2626: Commission Regulation (EC) No 2626/95 of 10 November 1995 (OJ No L 269, 11. 11. 1995, p. 5).3. 391 R 1601: Council Regulation (EEC) No 1601/91 of 10 June 1991 laying down general rules on the definition, description and presentation of aromatized wines, aromatized wine-based drinks and aromatized wine-product cocktails (OJ No L 149, 14. 6. 1991, p. 1), as amended by:- 392 R 3279: Council Regulation (EEC) No 3279/92 of 9 November 1992 (OJ No L 327, 13. 11. 1992, p. 1).4. 391 R 3664: Commission Regulation (EEC) No 3664/91 of 16 December 1991 laying down transitional measures for aromatized wines, aromatized wine-based drinks and aromatized wine-product cocktails (OJ No L 348, 17. 12. 1991, p. 53), as amended by:- 392 R 1351: Commission Regulation (EEC) No 351/92 of 13 February 1992 (OJ No L 37, 14. 2. 1992, p. 9),- 392 R 1914: Commission Regulation (EEC) No 1914/92 of 10 July 1992 (OJ No L 192, 11. 7. 1992, p. 39),- 392 R 3568: Commission Regulation (EEC) No 3568/92 of 10 December 1992 (OJ No L 362, 11. 12. 1992, p. 47),- 393 R 1791: Commission Regulation (EEC) No 1791/93 of 30 June 1993 (OJ No L 163, 6. 7. 1993, p. 20).5. 392 R 1238: Commission Regulation (EEC) No 1238/92 of 8 May 1992 determining the Community methods applicable in the wine sector for the analysis of neutral alcohol (OJ No L 130, 15. 5. 1992, p. 13).6. 392 R 2009: Commission Regulation (EEC) No 2009/92 of 20 July 1992 determining Community analysis methods for ethyl alcohol of agricultural origin used in the preparation of spirit drinks, aromatized wines, aromatized wine-based drinks and aromatized wine-product cocktails (OJ No L 203, 21. 7. 1992, p. 10).XXVIII. CULTURAL GOODSACT REFERRED TO: 1. 393 L 0007: Council Directive 93/7/EEC of 15 March 1993 on the return of cultural objects unlawfully removed from the territory of a Member State (OJ No L 74, 27. 3. 1993, p. 74).XXIX. EXPLOSIVE FOR CIVIL USEACT REFERRED TO: 1. 393 L 0015: Council Directive 93/15/EEC of 5 April 1993 on the harmonization of the provisions relating to the placing on the market and supervision of explosives for civil use (OJ No L 121, 15. 5. 1993, p. 20).XXX. MEDICAL DEVICESACT REFERRED TO: 1. 393 L 0042: Council Directive 93/42/EEC of 14 June 1993 concerning medical devices (OJ No L 169, 12. 7. 1993, p. 1).XXXI. RECREATIONAL CRAFTACT REFERRED TO: 1. 394 L 0025: Directive 94/25/EC of the European Parliament and of the Council of 6 June 1994 on the approximation of the laws, regulations and administrative provisions of the Member States relating to recreational craft (OJ No L 164, 30. 6. 1994, p. 15).XXXII. MISCELLANEOUSACTS REFERRED TO: 1. 369 L 0493: Council Directive 69/493/EEC of 15 December 1969 on the approximation of the laws of the Member States relating to crystal glass (OJ No L 326, 29. 12. 1969, p. 36).2. 394 I 0011: Directive 94/11/EC of the European Parliament and of the Council of 23 March 1994 on the approximation of laws, regulations and administrative provisions of the Member States relating to labelling of the materials used in the main components of footwear for sale to the consumer (OJ No L 100, 19. 4. 1994, p. 37).(1) Listed here for information purposes only; for application see Annex IV on energy.(2) Listed here for information purposes only.